Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

 

 

Published CUSIP Numbers:

Deal: 92220RAA9

Revolver: 91110RAB7

CREDIT AGREEMENT

Dated as of April 27, 2012

among

VARIAN MEDICAL SYSTEMS, INC.,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and

L/C Issuer,

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as

Sole Lead Arranger and Sole Bookrunner

SUMITOMO MITSUI BANKING CORPORATION

And

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents and Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

TABLE OF CONTENTS

 

Section

   Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01 Defined Terms

     1   

1.02 Other Interpretive Provisions

     30   

1.03 Accounting Terms

     31   

1.04 Rounding

     31   

1.05 Times of Day

     32   

1.06 Letter of Credit Amounts

     32   

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

     32   

2.01 Committed Loans

     32   

2.02 Borrowings, Conversions and Continuations of Committed Loans

     32   

2.03 Letters of Credit

     34   

2.04 Swing Line Loans

     43   

2.05 Prepayments

     46   

2.06 Termination or Reduction of Commitments

     47   

2.07 Repayment of Loans

     48   

2.08 Interest

     48   

2.09 Fees

     49   

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate

     49   

2.11 Evidence of Debt

     50   

2.12 Payments Generally; Administrative Agent’s Clawback

     51   

2.13 Sharing of Payments by Lenders

     53   

2.14 Increase in Commitments

     54   

2.15 Cash Collateral

     55   

2.16 Defaulting Lenders

     56   

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     59   

3.01 Taxes

     59   

3.02 Illegality

     64   

3.03 Inability to Determine Rates

     64   

3.04 Increased Costs; Reserves on Eurodollar Rate Loans

     65   

3.05 Compensation for Losses

     67   

3.06 Mitigation Obligations; Replacement of Lenders

     67   

3.07 Survival

     68   

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     68   

4.01 Conditions of Initial Credit Extension

     68   

4.02 Conditions to all Credit Extensions

     70   

 

i



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     71   

5.01 Existence, Qualification and Power

     71   

5.02 Authorization; No Contravention

     72   

5.03 Governmental Authorization; Other Consents

     72   

5.04 Binding Effect

     72   

5.05 Financial Statements; No Material Adverse Effect

     72   

5.06 Litigation

     73   

5.07 No Default

     73   

5.08 Ownership of Property; Liens

     73   

5.09 Regulatory Compliance

     73   

5.10 Insurance

     74   

5.11 Taxes

     74   

5.12 ERISA Compliance

     74   

5.13 Subsidiaries; Equity Interests

     75   

5.14 Margin Regulations; Investment Company Act

     76   

5.15 Disclosure

     76   

5.16 Compliance with Laws

     76   

5.17 Solvency

     77   

5.18 Labor Matters

     77   

5.19 Taxpayer Identification Number

     77   

5.20 Intellectual Property; Licenses, Etc

     77   

5.21 Collateral Documents

     77   

5.22 OFAC

     77   

ARTICLE VI. AFFIRMATIVE COVENANTS

     78   

6.01 Financial Statements

     78   

6.02 Certificates; Other Information

     79   

6.03 Notices

     81   

6.04 Payment of Obligations

     81   

6.05 Preservation of Existence, Etc

     82   

6.06 Maintenance of Properties

     82   

6.07 Maintenance of Insurance

     82   

6.08 [Reserved]

     82   

6.09 Compliance with Laws

     82   

6.10 Books and Records

     83   

6.11 Inspection Rights

     83   

6.12 Use of Proceeds

     83   

6.13 Compliance with FDA Regulations and Environmental Laws

     83   

6.14 Covenant to Guarantee Obligations and Give Security

     84   

6.15 Further Assurances

     85   

ARTICLE VII. NEGATIVE COVENANTS

     86   

7.01 Liens

     86   

 

 

ii



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

 

7.02 Investments

     88   

7.03 Subsidiary Guaranties

     90   

7.04 Fundamental Changes

     90   

7.05 Dispositions

     91   

7.06 Restricted Payments

     92   

7.07 Change in Nature of Business

     92   

7.08 Transactions with Affiliates

     92   

7.09 Burdensome Agreements

     93   

7.10 Use of Proceeds

     93   

7.11 Financial Covenants

     93   

7.12 Amendment or Modification of Organization Documents

     93   

7.13 Accounting Changes

     93   

7.14 Post-Closing Matters

     93   

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     94   

8.01 Events of Default

     94   

8.02 Remedies Upon Event of Default

     96   

8.03 Application of Funds

     97   

ARTICLE IX. ADMINISTRATIVE AGENT

     98   

9.01 Appointment and Authority

     98   

9.02 Rights as a Lender

     99   

9.03 Exculpatory Provisions

     99   

9.04 Reliance by Administrative Agent

     100   

9.05 Delegation of Duties

     100   

9.06 Resignation of Administrative Agent

     101   

9.07 Non-Reliance on Administrative Agent and Other Lenders

     103   

9.08 No Other Duties, Etc

     103   

9.09 Administrative Agent May File Proofs of Claim

     103   

9.10 Collateral and Guaranty Matters

     104   

ARTICLE X. MISCELLANEOUS

     106   

10.01 Amendments, Etc

     106   

10.02 Notices; Effectiveness; Electronic Communication

     108   

10.03 No Waiver; Cumulative Remedies; Enforcement

     110   

10.04 Expenses; Indemnity; Damage Waiver

     111   

10.05 Payments Set Aside

     113   

10.06 Successors and Assigns

     113   

10.07 Treatment of Certain Information; Confidentiality

     118   

10.08 Right of Setoff

     119   

10.09 Interest Rate Limitation

     120   

10.10 Counterparts; Integration; Effectiveness

     120   

10.11 Survival of Representations and Warranties

     120   

 

 

iii



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

 

10.12 Severability

     121   

10.13 Replacement of Lenders

     121   

10.14 Governing Law; Jurisdiction; Etc

     122   

10.15 Waiver of Jury Trial

     123   

10.16 No Advisory or Fiduciary Responsibility

     123   

10.17 Electronic Execution of Assignments and Certain Other Documents

     124   

10.18 USA PATRIOT Act

     124   

10.19 Parallel Debt

     124   

SIGNATURES

     S-1   

 

iv



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

SCHEDULES

 

2.01 Commitments and Applicable Percentages

  

5.05 Supplement to Interim Financial Statements

  

5.06 Litigation

  

5.09 Environmental Matters

  

5.13 Subsidiaries; Other Equity Investments

  

5.20 Intellectual Property Matters

  

7.01 Existing Liens

  

7.03 Existing Guaranties

  

7.14 Post-Closing Deliveries

  

8.01(h) Judgment Default Matters

  

10.02 Administrative Agent’s Office; Certain Addresses for Notices

  

EXHIBITS

Form Of

 

A Committed Loan Notice

  

B Swing Line Loan Notice

  

C Note

  

D Compliance Certificate

  

E-1 Assignment and Assumption

  

E-2 Administrative Questionnaire

  

F Guaranty

  

G Opinion of DLA Piper

  

H Pledge Agreement

  

I-1 U.S. Tax Compliance Certificate

  

I-2 U.S. Tax Compliance Certificate

  

I-3 U.S. Tax Compliance Certificate

  

I-4 U.S. Tax Compliance Certificate

  

J Secured Party Designation Notice

  

 

v



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of April 27, 2012, among
VARIAN MEDICAL SYSTEMS, INC., a Delaware corporation (the “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Accelerated Share Repurchase” means (x) the purchase, redemption or other
acquisition, through one or more transactions, by the Borrower of shares of its
common stock during a period ending September 30, 2012, pursuant to a 5,000,000
share repurchase authorization approved by the Borrower’s board of directors on
November 13, 2009, an 8,000,000 share repurchase authorization approved by the
Borrower’s board of directors on August 6, 2010 and a 12,000,000 share
repurchase authorization approved by the Borrower’s board of directors on
February 11, 2011 and (y) such other purchases, redemptions, and other
acquisitions by the Borrower of shares of its common stock consistent with past
practice and approved by the Administrative Agent.

“Acquired Entity” means (a) any Person that becomes a Subsidiary of the Borrower
as a result of an Acquisition or (b) any business entity or division of a
Person, all or substantially all of the assets and business of which are
acquired by the Borrower or a Subsidiary of the Borrower pursuant to an
Acquisition.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person (other than a Person that is a Subsidiary), (b) the acquisition of
in excess of 50% of the capital stock, partnership interests, membership
interests or equity of any Person (other than a Person that is a Subsidiary), or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary).

“Adjusted Repurchases” means in respect of the Borrower for any period, total
repurchases, redemptions and acquisitions by the Borrower of its Equity
Interests (other than the Accelerated Share Repurchase) during such period
(“gross repurchases”); provided that if as of the last day of such period Total
Liquidity equals or exceeds 25% of gross repurchases, then “Adjusted
Repurchases” for such period shall be equal to 75% of gross repurchases.

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Closing Date the Aggregate Commitments shall be $300,000,000.

“Agreement” means this Credit Agreement.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

 

Applicable Rate

Pricing Level

  

Consolidated Leverage

Ratio

  

Commitment Fee

  

Eurodollar Rate +

Letters of Credit

  

Base Rate +

1

   Less than 0.50 to 1.00    0.250%    1.250%    0.250%

2

   Greater than or equal to 0.50 to 1.00 but less than 1.00 to 1.00    0.275%   
1.375%    0.375%

3

   Greater than or equal to 1.00 to 1.00    0.300%    1.500%    0.500%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 3 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered. The Applicable Rate in effect from the Closing Date
through the date of delivery of the Compliance Certificate in respect of the
fiscal quarter ending on or about June 30, 2012 shall be determined based upon
Pricing Level 2. Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.10(b).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Attributable Indebtedness” means, with respect to any Person, on any date,
(a) in respect of any capital lease of such Person, the capitalized amount
thereof that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP, and (b) in respect of any Synthetic Lease
Obligation, the capitalized amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
capital lease.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended September 30, 2011,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations). For purposes of this definition, the purchase
price of equipment that is purchased promptly with the trade-in of existing
equipment or with insurance proceeds shall be included in Capital Expenditures
only to the extent of the gross amount by which such purchase price exceeds the
credit granted by the seller of such equipment for the equipment being traded in
at such time or the amount of such insurance proceeds, as the case may be.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Loan Party, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Cash Management Agreement with a Loan Party, in each case in its capacity as a
party to such Cash Management Agreement; provided, however, that for any of the
foregoing to be included as a “Secured Cash Management Agreement” on any date of
determination by the Administrative Agent, the applicable Cash Management Bank
(other than the Administrative Agent or an Affiliate of the Administrative
Agent) must have delivered a Secured Party Designation Notice to the
Administrative Agent prior to such date of determination.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Borrower, or control over the equity securities of
the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully-diluted basis (and taking
into account all such securities that such Person or group has the right to
acquire pursuant to any option right) representing 35% or more of the combined
voting power of such securities.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Pledge Agreement (including any
Pledge Agreement Supplement and any Pledge Joinder Agreement), each collateral
assignment, security agreement, pledge agreement or other similar agreement
delivered to the Administrative Agent pursuant to Section 6.14, and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Administrative Agent for the benefit of the Secured
Parties.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) other non-recurring expenses of the Borrower and its
Subsidiaries reducing such Consolidated Net Income which do not represent a cash
item in such period or any future period and (v) cost of employee services
received in share-based payment transactions (in

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

accordance with FASB ASC 718) which do not represent a cash item in such period
or any future period and minus (b) the following to the extent included in
calculating such Consolidated Net Income: (i) Federal, state, local and foreign
income tax credits of the Borrower and its Subsidiaries for such period and
(ii) all non-cash items increasing Consolidated Net Income for such period.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of the four
prior fiscal quarters ending on such date less (i) Capital Expenditures for such
period less (ii) dividends in respect of Equity Interests of the Borrower and
Adjusted Repurchases for such period, less (iii) cash taxes paid for such
period, to (b) Consolidated Fixed Charges for such period.

“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) Consolidated Interest
Charges for such period, and (b) all scheduled principal payments in respect of
Consolidated Funded Indebtedness for the four fiscal quarter period following
the last day of such period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct, non-contingent
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments (in
each case limited to the extent drawn and not yet reimbursed), (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts and intercompany accounts payable in the ordinary
course of business), (e) Attributable Indebtedness in respect of capital leases
and Synthetic Lease Obligations, (f) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses
(a) through (e) above of Persons other than the Borrower or any Subsidiary, and
(g) all Indebtedness of the types referred to in clauses (a) through (f) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, interest expense determined in accordance
with GAAP, consistently applied.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses and the
related tax effects thereon) for that period as determined in accordance with
GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Corresponding Obligations” means the Secured Obligations as they may exist from
time to time, excluding the Parallel Debt.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swing Line Loans) within two Business
Days of the date when due, (b) has notified the Borrower, the Administrative
Agent, the L/C Issuer or the Swing Line Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding any Involuntary Disposition.

“Dollar” and “$” mean lawful money of the United States.

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state or other political subdivision (including the District of Columbia) of
the United States.

“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Borrower to make earn out or other contingency payments (including purchase
price adjustments, non-competition and consulting agreements, or other indemnity
obligations) pursuant to the documentation relating to such Acquisition. The
amount of any Earn Out Obligations at the time of determination shall be the
aggregate amount, if any, of such Earn Out Obligations that are required at such
time under GAAP to be recognized as liabilities on the consolidated balance
sheet of the Borrower.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any hazardous materials into the environment, including those related
to hazardous substances or wastes, air emissions and discharges to waste or
public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any material liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon the Borrower or any ERISA Affiliate.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two London Banking Days prior to the commencement of such Interest
Period; and

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Exempt Subsidiary” has the meaning specified in Section 6.14.

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of November 10, 2008, as amended, supplemented or otherwise
modified prior to the date hereof among the Borrower and Bank of America, N.A.,
as lender.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than contingent indemnification
obligations), and (c) all Letters of Credit have terminated or expired (other
than Letters of Credit as to which other arrangements with respect thereto
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

“FDA” means the U.S. Food and Drug Administration, together with any comparable
regulatory agency or other Governmental Authority existing under the laws of any
non-U.S. jurisdiction.

“FDA Regulations” means any Laws relating to or administered by the FDA.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the letter agreement, dated March 6, 2012, among the
Borrower, the Administrative Agent and the Arranger.

“First Tier Foreign Subsidiary” means a Foreign Subsidiary that is a direct
Subsidiary of the Borrower or of a Domestic Subsidiary.

“Foreign Government Scheme or Arrangement” has the meaning specified in Section
5.12(d).

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Plan” has the meaning specified in Section 5.12(d).

“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.

“Foreign Subsidiary Holding Company” means, as of any time of determination, a
Domestic Subsidiary that at such time (i) holds Equity Interests of one or more
Foreign Subsidiaries, (ii) conducts no business or financial operations,
(iii) has no Indebtedness, (iv) holds no assets other than assets incidental to
the ownership of such Equity Interests of such Foreign Subsidiaries, and (v) has
no Liens (other than Liens pursuant to the Loan Documents) on any of its assets.

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied and as in effect from time to
time.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien other than the obligation to provide an equal and ratable Lien upon the
events set forth in Section 5D of the Note Purchase Agreement for so long as
such obligation is solely a contingent obligation thereunder). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor Assessment Date” means each of (i) any date on which the Borrower
delivers or is obligated to deliver to the Administrative Agent financial
statements under Section 6.01(a), (ii) any date on which the Borrower
consummates any Acquisition, or acquires or creates any new or additional
Subsidiary, (iii) any date on which the Borrower Disposes of any Subsidiary or
all or substantially of the assets of any Subsidiary, and (iv) any date on which
a Domestic Subsidiary previously deemed a Foreign Subsidiary Holding Company
ceases to be a Foreign Subsidiary Holding Company.

“Guarantor” means each Subsidiary that, following the Closing Date, shall be
required to execute and deliver a guaranty or guaranty joinder or supplement
pursuant to Section 6.14.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and for the benefit of the Secured Parties, substantially
in the form of Exhibit F, as supplemented from time to time by the execution and
delivery of any Guaranty Joinder Agreements pursuant to Section 6.14.

“Guaranty Joinder Agreement” means each Guaranty Joinder Agreement,
substantially in the form thereof attached to the Guaranty, executed and
delivered by a Subsidiary to the Administrative Agent (for the benefit of the
Secured Parties) pursuant to Section 6.14.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law
because of their hazardous, dangerous or deleterious properties or
characteristics.

“Hedge Bank” means any Person that, (a) at the time it enters into an interest
rate Swap Contract permitted by this Agreement, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
an interest rate Swap Contract not prohibited by this Agreement, in each case,
in its capacity as a party to such Swap Contract; provided that for

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

any of the foregoing to be included as a “Secured Hedge Agreement” on any date
of determination by the Administrative Agent, the applicable Hedge Bank (other
than the Administrative Agent or an Affiliate of the Administrative Agent) must
have delivered a Secured Party Designation Notice to the Administrative Agent
prior to such date of determination.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“IFRS” means International Financial Reporting Standards as adopted by the
International Accounting Standards Board from time to time, consistently
applied.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property (including Earn Out Obligations) or services (other than trade accounts
payable in the ordinary course of business and, in each case, not past due for
more than 180 days after the date on which such trade account payable was
created and earn out obligations to the extent such earn out obligations are not
required to be shown as a liability on the balance sheet of such Person);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice, or such
other period that is twelve months or less requested by the Borrower and
consented to by all the Lenders; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any of its Subsidiaries.

“IP Rights” has the meaning specified in Section 5.20.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $50,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.15 of this Agreement, the Fee Letter, the Guaranty, the
Pledge Agreement and each other Collateral Document.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or financial condition of the Borrower or the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of any
Loan Party to perform its material obligations under any Loan Document to which
it is a party; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party.

“Material IP Rights” has the meaning specified in Section 5.20.

“Material Subsidiary” means,

(a) any Domestic Subsidiary (other than a Foreign Subsidiary Holding Company)
that, on any Guarantor Assessment Date (other than a Guarantor Assessment Date
occurring as a result of an Acquisition, creation or divestiture), meets either
of the following conditions: (i) such Subsidiary’s total assets, as of the last
day of the four fiscal quarter period most recently ended, are equal to or
greater than fifteen percent (15%) of the consolidated total assets of the
Borrower and its Subsidiaries as of such date, determined in accordance with
GAAP, or (ii) such Subsidiary’s total revenues (excluding intercompany revenues
from the Borrower or its Subsidiaries) for the four fiscal quarter period most
recently ended is equal to or greater than fifteen percent (15%) of the
consolidated total revenues of the Borrower and its Subsidiaries for such four
fiscal quarter period, determined in accordance with GAAP; in each case as
reflected in the most recent annual or quarterly (as applicable) financial
statements of the Borrower required to be delivered pursuant to Section 6.01;
and

(b) any Domestic Subsidiary (other than a Foreign Subsidiary Holding Company)
that, on any Guarantor Assessment Date occurring as a result of an Acquisition,
creation or divestiture, meets either of the following conditions: (i) such
Subsidiary’s total assets are equal to or greater than fifteen percent (15%) of
the pro forma consolidated total assets of the Borrower and its Subsidiaries as
of such Guarantor Assessment Date (after giving effect to the applicable
Acquisition, creation or divestiture), or (ii) such Subsidiary’s pro forma total
revenues (excluding

 

21



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

intercompany revenues from the Borrower or its Subsidiaries) for the four fiscal
quarter period most recently ended would have been equal to or greater than
fifteen percent (15%) of the pro forma consolidated total revenues of the
Borrower and its Subsidiaries for such four fiscal quarter period (after giving
effect to the applicable Acquisition, creation or divestiture, as though it had
occurred on the first day of such four fiscal quarter period), in each case,
determined in accordance with GAAP;

For the avoidance of doubt the Borrower’s Equity Interest in its Subsidiaries
shall not be included in valuing the assets of the Borrower.

“Maturity Date” means April 27, 2017; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, [****]
of the L/C Issuer with respect to Letters of Credit issued and outstanding at
such time, (ii) with respect to Cash Collateral consisting of cash or deposit
account balances provided in accordance with the provisions of
Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal to [****], and
(iii) otherwise, an amount determined by the Administrative Agent and the L/C
Issuer in their sole discretion.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.

“Note Purchase Agreement” means that Amended and Restated Note Purchase and
Private Shelf Agreement dated as of April 2, 1999 between the Borrower and The
Prudential Insurance Company of America.

 

22



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

 

23



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

“Parallel Debt” has the meaning specified in Section 10.19(a).

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Disposition” has the meaning specified in Section 7.05.

“Permitted Investment” has the meaning specified in Section 7.02.

“Permitted Liens” has the meaning specified in Section 7.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means the Pledge Agreement dated as of the date hereof
entered into among the Loan Parties and the Administrative Agent, for the
benefit of the Secured Parties, substantially in the form of Exhibit H attached
hereto (including any Pledge Agreement Supplement or Pledge Agreement Joinder
Agreement entered into pursuant to Section 6.14).

 

24



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

“Pledge Agreement Supplement” means a Pledge Agreement Supplement substantially
in the form affixed as an Exhibit to the Pledge Agreement.

“Pledge Joinder Agreement” means a Pledge Joinder Agreement substantially in the
form affixed as an Exhibit to the Pledge Agreement.

“Public Lender” has the meaning specified in Section 6.02.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (C) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, treasurer, assistant treasurer or
controller of a Loan Party and solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Committed Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate Swap Contract permitted under
Article VI or VII that is entered into by and between any Loan Party and any
Hedge Bank.

“Secured Obligations” means all Obligations, all obligations of any Loan Party
arising under Secured Cash Management Agreements and Secured Hedge Agreements
and all costs and expenses incurred in connection with enforcement and
collection of the foregoing by any Loan Party, including the fees, charges and
disbursements of counsel, in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Secured Obligations owing to which are
or are purported to be secured by the Collateral under the terms of the
Collateral Documents.

“Secured Party Designation Notice” shall mean a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit J.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

26



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Significant Subsidiary” means, as of any date of determination, any Subsidiary
having, as of the then-most recent fiscal quarter-end end date for which
financial statements are available, total assets of not less than $10,000,000.

“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, and (e) the aggregate fair
saleable value (i.e., the amount that may be realized within a reasonable time,
considered to be six months to one year, either through collection or sale at
the regular market value, conceiving the latter as the amount that could be
obtained for the assets in question within such period by a capable and diligent
businessman from an interested buyer who is willing to purchase under ordinary
selling conditions) of the assets of such Person will exceed its debts and other
liabilities (including contingent, subordinated, unmatured and unliquidated
debts and liabilities). For purposes of this definition, “debt” means any
liability on a claim, and “claim” means (i) a right to payment, whether or not
such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured, or (ii) a right to an equitable remedy for breach of performance
if such breach gives rise to a payment, whether or not such right is an
equitable remedy, is reduced judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, secured or unsecured.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

27



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

28



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means [****].

“Total Consideration” means, in respect of any Acquisition undertaken by the
Borrower or its Subsidiaries, total consideration paid or agreed to be paid by
the Borrower or its Subsidiaries in connection therewith, including
consideration consisting of (i) cash and cash equivalents, (ii) Equity Interests
of the Borrower, (iii) licenses granted or received in connection therewith in
respect of IP Rights (excluding, however, any licenses of acquired IP Rights
that are transferred back to the seller in such Acquisition), (iv) the
assumption of Indebtedness or other obligations or liabilities of the Acquired
Entity existing prior to such Acquisition, and (v) Earn Out Obligations.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Total Liquidity” means, as of any date of determination for the Borrower and
its Subsidiaries on a consolidated basis, the sum, without duplication, of
(i) cash, (ii) cash-equivalents, and (iii) marketable securities.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

 

29



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Voting Equity Interests” means, with respect to any Person, the Equity
Interests entitled to vote for members of the board of directors or equivalent
governing body of such Person.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

30



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (A) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (B) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

31



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Committed Loan”) to
the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the Revolving Credit Exposure of any Lender shall not
exceed such Lender’s Commitment. Within the limits of each Lender’s Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01. Committed Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 8:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Committed Loans, and
(ii) on the requested date of any Borrowing of Base Rate Committed Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of “Interest Period,” the applicable notice must
be received by the Administrative Agent not later than 8:00 a.m. four Business
Days prior to the requested date of such Borrowing, conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them. Not later than 11:00 a.m., three Business Days before the
requested date of such Borrowing, conversion or continuation, the Administrative
Agent shall notify the Borrower (which notice may be by telephone) whether or
not the requested Interest Period has been consented to by all the Lenders. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be

 

32



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $2,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to Base Rate Committed Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a Type of
Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to the Borrower
as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

 

33



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower or it Subsidiaries and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Outstandings shall not exceed the Aggregate
Commitments, (y) the Revolving Credit Exposure of any Lender shall not exceed
such Lender’s Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit. Each request by the Borrower for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) Subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

 

34



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars;

(E) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Defaulting Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or

(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

 

35



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

 

36



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Lender or the Borrower that one or more
of the applicable conditions specified in Section 4.02 is not then satisfied,
and in each such case directing the L/C Issuer not to permit such extension.

 

37



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing; provided,
that, the Borrower has received notice of such payment by 10:00 a.m. on such
Honor Date, otherwise the Borrower shall make such payment not later than 11:00
a.m. on the following Business Day (together with interest thereon). If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice) (it being
understood and agreed that no Default or Event of Default caused solely by the
Borrower’s failure to reimburse the L/C Issuer for any Unreimbursed Amount in
accordance with the first sentence of this Section 2.03(c)(i) shall exist to the
extent such Unreimbursed Amount is refinanced by a borrowing of Committed Loans
in the amount of such Unreimbursed Amount pursuant to this Section 2.03(c)(i)).
Any notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) to the Administrative Agent for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Committed Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.

 

38



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Committed Loan included in the relevant Committed Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of the
L/C Issuer submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

 

39



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

40



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes

 

41



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

all risks of the acts or omissions of any beneficiary or transferee with respect
to its use of any Letter of Credit; provided, however, that this assumption is
not intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (viii) of Section 2.03(e); provided, however,
that anything in such clauses to the contrary notwithstanding, the Borrower may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the L/C Issuer’s willful misconduct or gross negligence or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

(g) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued, the rules of the ISP shall apply to each Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade—International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance, subject to Section 2.16, with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September

 

42



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Rate during any quarter, the daily amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum specified in
the Fee Letter, computed on the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears Such fronting fee shall be due
and payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, the Borrower shall pay directly to the L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, shall make loans (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount

 

43



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

of Committed Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Commitment; provided, however,
that (x) after giving effect to any Swing Line Loan, (i) the Total Outstandings
shall not exceed the Aggregate Commitments, and (ii) the Revolving Credit
Exposure of any Lender shall not exceed such Lender’s Commitment, (y) the
Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan, and (z) the Swing Line Lender shall not be under
any obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 10:00 a.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 11:00 a.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 12:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so

 

44



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

request on its behalf), that each Lender make a Base Rate Committed Loan in an
amount equal to such Lender’s Applicable Percentage of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Aggregate Commitments and
the conditions set forth in Section 4.02. The Swing Line Lender shall furnish
the Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 10:00 a.m.
on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

 

45



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments.

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than

 

46



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

8:00 a.m. (A) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (B) on the date of prepayment of Base Rate Committed Loans;
(ii) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$2,000,000 or a whole multiple of $1,000,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding); and (iii) any prepayment of
Base Rate Committed Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s)
of such Loans. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.16, each such prepayment shall be applied to
the Committed Loans of the Lenders in accordance with their respective
Applicable Percentages. Unless the Borrower otherwise instructs the
Administrative Agent at the time prepayment is made, prepayment of Committed
Loans pursuant to this Section 2.05(a) shall not reduce the Aggregate
Commitments.

(b) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 10:00 a.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000 (or, if less, the
entire principal amount thereof then outstanding). Each such notice shall
specify the date and amount of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(c) If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the Borrower shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Committed Loans and Swing Line Loans the Total
Outstandings exceed the Aggregate Commitments then in effect.

2.06 Termination or Reduction of Commitments. The Borrower may, upon notice to
the Administrative Agent, terminate, in whole or in part, the Aggregate
Commitments, or from time to time permanently reduce the Aggregate Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrower

 

47



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

shall not terminate or reduce the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Aggregate Commitments, and (iv) if, after giving effect to any
reduction of the Aggregate Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the amount of the Aggregate Commitments, such
Sublimit shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments. Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.

2.07 Repayment of Loans.

(a) The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Committed Loans outstanding on such date.

(b) The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Committed Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (after the expiration of any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above) and is
continuing, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

48



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee. Subject to adjustment as provided in Section 2.16, the
Borrower shall pay to the Administrative Agent for the account of each Lender in
accordance with its Applicable Percentage, a commitment fee equal to the
Applicable Rate times the actual daily amount by which the Aggregate Commitments
exceed the sum of (i) the Outstanding Amount of Committed Loans and (ii) the
Outstanding Amount of L/C Obligations. For the avoidance of doubt, the
Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Commitments for purposes of determining the
commitment fee. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(b) Other Fees. (i) The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

49



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article VIII. The
Borrower’s obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder for a
period of one (1) year from the date of such termination.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

 

50



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(b) In addition to the accounts and records referred to in subsection (a) above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 11:00 a.m. on the date specified herein. The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 11:00 a.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 9:00 a.m. on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the

 

51



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under

 

52



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

53



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

2.14 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default that is then
continuing, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Borrower may from time to time, request an increase in the
Aggregate Commitments by an amount (for all such requests) not exceeding
$200,000,000; provided that (i) any such request for an increase shall be in a
minimum amount of $50,000,000, and (ii) the Borrower may make a maximum of three
such requests. At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees in its sole discretion to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase. Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent, the L/C Issuer and the
Swing Line Lender (which approvals shall not be unreasonably withheld), the
Borrower may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(x) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (y) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except that (x) if a qualifier relating to materiality,
Material Adverse Effect or a similar concept applies, such representation and
warranty shall be required to be true and correct in all respects, (y) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and

 

54



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

correct as of such earlier date, and (z) for purposes of this Section 2.14, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01, and (B) no
Default exists. The Borrower shall prepay any Committed Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Committed Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.15 Cash Collateral.

(a) Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 8.02(c), or (iv) there
shall exist a Defaulting Lender, the Borrower shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases) following
any request by the Administrative Agent or the L/C Issuer, provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.16(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.15(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Borrower shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

 

55



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.15; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its

 

56



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.15; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.16(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.16.

 

57



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swing Line Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C
Issuer and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.15.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to
Section 2.16(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender;

 

58



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party

 

59



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c) Tax Indemnifications. (i) The Borrower shall, and does hereby, indemnify
each Recipient, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error. The Borrower shall, and does hereby, indemnify
the Administrative Agent, and shall make payment in respect thereof within 10
days after demand therefor, for any amount which a Lender or the L/C Issuer for
any reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (y) the
Administrative Agent and the Borrower, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Borrower, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or the Borrower in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

60



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of

 

61



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax,

 

62



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by the Borrower or with respect to which the Borrower has paid additional
amounts pursuant to this Section 3.01, it shall pay to the Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Recipient, agrees
to repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the
Borrower pursuant to this subsection the payment of which would place the
Recipient in a less favorable net after-Tax

 

63



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

position than such Recipient would have been in if the indemnification payments
or additional amounts giving rise to such refund had never been paid. This
subsection shall not be construed to require any Recipient to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Committed Loans to Eurodollar Rate Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London

 

64



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

interbank eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan, or (c) the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

65



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and

 

66



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any actual and direct loss,
cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

excluding any loss of anticipated profits but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrower such Lender or the L/C Issuer shall, as applicable,
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as

 

67



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

the case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, the Pledge Agreement and the
Guaranty, sufficient in number for distribution to the Administrative Agent,
each Lender and the Borrower;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) each of the Collateral Documents required by the Administrative Agent to
be executed and delivered on the date hereof, duly executed by each Loan Party,
together with:

(A) all certificates representing any Equity Interests required to be delivered
thereby accompanied by undated transfer powers executed in blank, as applicable,

 

68



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(B) proper financing statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under such
Collateral Documents, covering the Collateral described therein, in each case as
a first priority Lien (subject only to Permitted Liens),

(C) completed requests for information, dated on or before the date of the
initial Credit Extension, listing the financing statements referred to in clause
(B) above and all other effective financing statements filed in the
jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements, and

(D) evidence of the completion of all other actions, recordings and filings of
or with respect to the Collateral Documents that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created thereby, in
each case as a first priority Lien (subject only to Permitted Liens);

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each of the Borrower and each Guarantor is validly existing, in good standing
and qualified to engage in business in each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;

(vi) a favorable opinion of DLA Piper, counsel to the Loan Parties, addressed to
the Administrative Agent and each Lender, as to the matters set forth in Exhibit
G and such other matters concerning the Loan Parties and the Loan Documents as
the Required Lenders may reasonably request;

(vii) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

69



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(viii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect and
(C) a calculation of the Consolidated Leverage Ratio as of the last day of the
fiscal quarter of the Borrower most recently ended prior to the Closing Date;

(ix) a complete search of the records of each filing office where a financing
statement (including under the Uniform Commercial Code), judgment Lien, tax Lien
or other Lien naming a Loan Party or any other party must be filed to perfect
the Administrative Agent’s security interest and Lien, for the benefit of the
Secured Parties, in any of the Collateral, which searches shall be satisfactory
to the Administrative Agent;

(x) evidence that the Existing Credit Agreement (and all commitments thereunder)
has been or concurrently with the Closing Date is being terminated and all Liens
securing obligations under the Existing Credit Agreement have been or
concurrently with the Closing Date are being released; and

(xi) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

 

70



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except that (w) if a qualifier relating to materiality,
Material Adverse Effect or a similar concept applies, such representation and
warranty shall be required to be true and correct in all respects, (x) to the
extent such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
(y) for purposes of this Section 4.02, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to subsections (a) and (b),
respectively, of Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V. REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power. Each Loan Party (a) is duly organized
or formed, validly existing and, as applicable, in good standing (or the
equivalent under local law or regulations) under the Laws of the jurisdiction of
its incorporation or organization, (b) has all requisite power and authority and
all requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

71



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien (other than any Lien created under
the Loan Documents) under, or require any payment to be made under (i) any
material Contractual Obligation to which such Person is a party or affecting
such Person or the properties of such Person or any of its Subsidiaries (other
than conflicts, breaches and contraventions that could not reasonably be
expected to have a Material Adverse Effect) or (ii) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any material
Law. Each Loan Party and each Subsidiary thereof is in compliance with all
material Contractual Obligations referred to in clause (b)(i), except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document other than
(a) those that have already been obtained and are in full force and effect,
(b) authorizations, approvals, actions, notices and filings contemplated by the
Collateral Documents, (c) notices and filings which customarily are required in
connection with the exercise of remedies in respect of the Collateral, and
(d) those approvals, consents, exemptions, authorizations, actions, notices or
filings the failure of which to obtain, take, give or make could not be
reasonably expected to have a Material Adverse Effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party that is a party thereto, enforceable against such
Loan Party that is party thereto in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium, Debtor Relief
Laws or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability (whether enforcement is sought
by proceedings in equity or at law).

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) to the extent required by GAAP, show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness.

 

72



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(b) The unaudited consolidated balance sheets of the Borrower and its
Subsidiaries dated December 31, 2011, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments. Schedule 5.05
sets forth all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its consolidated Subsidiaries as of the date of
such financial statements, including liabilities for taxes, material commitments
and Indebtedness.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened in writing or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) except as specifically
disclosed in Schedule 5.06, either individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

5.07 No Default. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property; Liens. Each of the Borrower and each Subsidiary has
good record and marketable title in fee simple (or the equivalent under local
law or regulations) to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The property of the Borrower and its
Subsidiaries is subject to no Liens, other than Liens permitted by Section 7.01.

5.09 Regulatory Compliance. The Borrower and its Subsidiaries conduct in the
ordinary course of business a review of the effect of (i) existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law and (ii) existing FDA Regulations, on their respective
businesses, operations and properties, and as a result thereof the Borrower has
reasonably concluded that, except as specifically disclosed in Schedule 5.09,
such Environmental Laws and claims and FDA Regulations could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

73



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

5.10 Insurance. The properties of the Loan Parties are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts (after giving effect to any self-insurance compatible with the following
standards), with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates.

5.11 Taxes. The Borrower and its Subsidiaries have filed (or obtained
appropriate extensions in respect of) all Federal, state and other material tax
returns and reports required to be filed, and have paid (or obtained appropriate
extensions in respect of) all Federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. To Borrower’s knowledge, there is no proposed tax assessment against the
Borrower or any Subsidiary that would, if made, have a Material Adverse Effect.

5.12 ERISA Compliance.

(a) To the best knowledge of the Borrower, each Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
Federal or state laws except in such instances in which the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
With respect to each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code, at least one of the following applies: (i) such
Pension Plan received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto and has been determined
by the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, (ii) an application for such a letter is currently
being processed by the Internal Revenue Service, or such Plan has time remaining
in which to apply to the Internal Revenue Service for such a letter prior to the
expiration of the requisite period under applicable Treasury regulations or
Internal Revenue Service pronouncements in which to apply for such letter and to
make any amendments necessary to obtain a favorable determination, or (iii) such
Pension Plan has been established under or operates as a prototype or volume
submitter plan with respect to which the Internal Revenue Service has issued an
opinion letter to the plan sponsor on which the employer can rely. To the best
knowledge of the Borrower, nothing has occurred that would prevent or cause the
loss of such tax-qualified status.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

74



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(c) Except as could not reasonably be expected to result in a Material Adverse
Effect, (i) no ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

(d) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Subsidiary of any Loan Party that is not subject to United States
law (a “Foreign Plan”):

(i) any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices;

(ii) the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and

(iii) each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.

5.13 Subsidiaries; Equity Interests. As of the Closing Date, the Borrower has no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are owned by the Borrower or its Subsidiaries (as so indicated)
free and clear of all Liens other than Permitted

 

75



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

Liens. The Borrower has no equity investments in any other corporation or entity
other than those specifically disclosed in Part (b) of Schedule 5.13. Part
(a) of such Schedule further specifies or identifies (i) all Significant
Subsidiaries as of the Closing Date and (ii) all Material Subsidiaries as of the
Closing Date. All of the outstanding Equity Interests in the Borrower have been
validly issued and are fully paid and nonassessable.

5.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, [****]
(either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.01 or Section 7.05 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 8.01(e) will be margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15 Disclosure. The Borrower has disclosed to the Administrative Agent and the
Lenders all material agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains to the Borrower’s
knowledge any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time (it being understood by us that the such projected
financial information is not to be viewed as facts and that actual results
during the period or periods covered may differ from projected results and that
such differences may be material).

5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

76



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

5.17 Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.

5.18 Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Borrower or any of its
Domestic Subsidiaries or such other Subsidiaries located in the United States as
of the Closing Date.

5.19 Taxpayer Identification Number. The Borrower’s true and correct U.S.
taxpayer identification number is set forth on Schedule 10.02.

5.20 Intellectual Property; Licenses, Etc. Except as disclosed in Schedule 5.20,
to the Borrower’s knowledge, the Borrower and its Subsidiaries own, or possess
the right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights (collectively, “IP Rights”) that are reasonably necessary for the
operation of the business of the Borrower and its Subsidiaries, taken as a
whole, except as would not reasonably be expected to have Material Adverse
Effect (collectively, the “Material IP Rights”). Except as disclosed in Schedule
5.20, no claim or litigation regarding any of the Material IP Rights is pending
or, to the Borrower’s knowledge, threatened, which, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
All material patents and patent applications owned by the Borrower as of the
Closing Date, and all material patent licenses relating to third party patents
as to which the Borrower is licensee, together with their respective expiry or
termination dates, are set forth on Schedule 5.20.

5.21 Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject only
to Permitted Liens) on all right, title and interest of the respective Loan
Parties in the Collateral described therein. Except for filings completed prior
to the Closing Date and as contemplated hereby and by the Collateral Documents,
no filing or other action will be necessary to perfect or protect such Liens

5.22 OFAC. No Loan Party, nor, to the knowledge of any Loan Party, any Related
Party, (i) is currently the subject of any Sanctions, (ii) is located, organized
or residing in any Designated Jurisdiction, or (iii) is or has been (within the
previous five (5) years) engaged in any transaction with any Person who is now
or was then the subject of Sanctions or who is located, organized or residing in
any Designated Jurisdiction. No Loan, nor the proceeds from any Loan, has been
used, directly or indirectly, to lend, contribute, provide or has otherwise made
available to fund any activity or business in any Designated Jurisdiction or to
fund any activity or business of any Person located, organized or residing in
any Designated Jurisdiction or who is the subject of any Sanctions, or in any
other manner that will result in any violation by any Person (including any
Lender, the Arranger, the Administrative Agent, the L/C Issuer or the Swing Line
Lender) of Sanctions.

 

77



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

ARTICLE VI. AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations), or any Letter of Credit shall remain outstanding,
the Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02 and 6.03) cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent, in form and
detail reasonably satisfactory to the Administrative Agent and the Required
Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower (or if earlier, 15 days after the date required to
be filed with the SEC) (commencing with the fiscal year ended September 30,
2012), a consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
applicable Securities Laws and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended March 31, 2012), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, the related consolidated statements of income or operations for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended, and
the related consolidated statements of changes in shareholders’ equity, and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended, setting forth in each case in comparative form, as applicable, the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by the chief executive officer,
chief financial officer, treasurer or controller of the Borrower as fairly
presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

78



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under subsection (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent for
further delivery to each Lender, in form and detail reasonably satisfactory to
the Administrative Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower (which delivery may, unless the Administrative Agent, or a Lender
requests executed originals, be by electronic communication including fax or
e-mail and shall be deemed to be an original authentic counterpart thereof for
all purposes);

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Borrower by independent accountants in connection with the accounts or books
of the Borrower or any Subsidiary, or any audit of any of them;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(d) promptly, and in any event within ten Business Days after receipt thereof by
any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof; and

(e) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request (it being understood and agreed that,
notwithstanding anything to the contrary in this Agreement, none of the Borrower
or any Subsidiary will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter requested under this Section 6.02 that
(x) constitutes non-financial trade secrets or non-financial proprietary
information, (y) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
Law, or (z) is subject to a third-party confidentiality agreement.

 

79



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) or (d) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) if requested by the Administrative Agent or any Lender (through
the Administrative Agent), the Borrower shall notify the Administrative Agent or
any such Lender (by facsimile or electronic mail) of the posting of any such
documents (if the Administrative Agent has not posted such documents on the
Borrower’s behalf) and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, Syndtrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Borrower or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arranger, the L/C Issuer
and the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arranger shall

 

80



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” For the avoidance of doubt, it is acknowledged and
agreed that, as of the Closing Date, none of the Lenders is a Public Lender.

Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”

6.03 Notices. Promptly after knowledge thereof by a Responsible Officer of the
Borrower notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter (other than general economic trends) that has resulted or
could reasonably be expected to result in a Material Adverse Effect, as
determined by the Borrower in good faith;

(c) of the occurrence of any ERISA Event which reasonably could be expected to
result in liability in excess of $15,000,000;

(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary, including any determination by the
Borrower referred to in Section 2.10(b); and

(e) of any amendment, modification or waiver to or under the Note Purchase
Agreement, or any notes from time to time issued and outstanding thereunder
(other than in connection with the prepayment thereof).

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, (a) all material tax liabilities, assessments and governmental charges
or levies upon it or its properties or assets, unless (i) the same are being
contested in good faith by appropriate proceedings diligently conducted,
(ii) adequate reserves in accordance with GAAP are being maintained by the
Borrower or such Subsidiary, and (iii) failure to make such payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect;
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property (other than inchoate Liens permitted under Section 7.01) unless (i) the
same are being contested in good faith by appropriate proceedings diligently
conducted, (ii) adequate reserves in accordance with GAAP are being maintained
by the Borrower or such Subsidiary, and (iii) failure to make such

 

81



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect; and (c) all Indebtedness (other than Indebtedness the
non-payment of which would not violate Section 8.01(e)), as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing (to the extent applicable
under local law or regulation) under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises (including all Material IP Rights) necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) other than
in connection with a Disposition permitted under Section 7.05, preserve or renew
all of its registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect. Notwithstanding the foregoing, this Section 6.05 shall not
prohibit the Borrower or any Subsidiary from reorganizing in another state of
the United States or changing its entity form so long as (x) in the case of any
Loan Party, such Loan Party has provided at least thirty (30) days prior written
notice to the Administrative Agent and such reorganization or change is not
materially adverse to the Lenders or (y) in the case of any Subsidiary that is
not a Loan Party, the Borrower provides written notice to the Administrative
Agent within thirty (30) days after such reorganization or change shall have
taken effect

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear and Involuntary
Dispositions excepted and (b) use the standard of care typical in the industry
in the operation and maintenance of its facilities and (c) make all necessary
repairs thereto and renewals and replacements thereof that the Loan Parties in
their reasonable business judgment deem necessary; in each case except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance compatible
with the following standards) as are customarily carried under similar
circumstances by such other Persons.

6.08 [Reserved].

6.09 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

 

82



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

6.10 Books and Records. (a) With respect to the Borrower and its Domestic
Subsidiaries, maintain proper books of record and account, in which full, true
and correct entries in all material respects in conformity with GAAP
consistently applied, as in effect from time to time, shall be made of all
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be; and (b) with respect to Foreign
Subsidiaries, maintain such books of record and account in material conformity
with all applicable rules generally applied in the relevant jurisdiction and, as
the case may be, all applicable requirements of any Governmental Authority
having regulatory jurisdiction over the Borrower or such Subsidiary, as the case
may be.

6.11 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties (provided
that with respect to any leased property, such inspection shall not violate the
terms of the applicable lease), to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that (i) the Borrower shall
not be obligated to reimburse the expenses associated with more than one visit
and inspection per calendar year (subject to clause (ii) below), (ii) when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice and (iii) the Administrative Agent and the
Lenders will (so long as no Event of Default exists) use commercially reasonable
efforts to give the Borrower the opportunity to participate in any discussions
with the Borrower’s accountants.

6.12 Use of Proceeds. Use the proceeds of the Credit Extensions (i) for working
capital, capital expenditures, (ii) to refinance all outstanding Indebtedness
under the Existing Credit Agreement, (iii) to finance (x) certain permitted open
market repurchases of the Borrower’s common stock and (y) Acquisitions permitted
hereunder and (iv) for other general corporate purposes not in contravention of
any Law or of any Loan Document

6.13 Compliance with FDA Regulations and Environmental Laws. The Borrower will,
and will cause each of its Subsidiaries to, comply in all material respects
with, all applicable FDA Regulations and Environmental Laws, except where the
failure to so comply could not reasonably expect to result in a Material Adverse
Effect, and obtain and comply in all material respects with, and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable FDA Regulations and Environmental Laws except where the failure to so
comply, obtain and maintain could not reasonably be expected to result in a
Material Adverse Effect.

 

83



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

6.14 Covenant to Guarantee Obligations and Give Security. (a) On each Guarantor
Assessment Date, the Borrower shall determine whether there exists any new or
additional Material Subsidiaries, and if so, the Borrower shall promptly notify
the Administrative Agent of such fact and promptly thereafter (and in any event,
with respect to Domestic Subsidiaries (other than Foreign Subsidiary Holding
Companies), within thirty (30) days, and, with respect to Foreign Subsidiary
Holding Companies and Foreign Subsidiaries, within sixty (60) days, or, in each
case, such other period as the Administrative Agent may approve in its sole
discretion):

(i) unless such Subsidiary is unable to execute a Guaranty Joinder Agreement (or
in the case of the first such Subsidiary to become a Loan Party, the Guaranty),
a Pledge Agreement Joinder Agreement or a Pledge Agreement Supplement without
contravening local law and without causing any non-de minimis adverse tax effect
as to the Borrower (and the Borrower provides a certificate to such effect) (any
Subsidiary subject to either such inability, an “Exempt Subsidiary”), cause such
Subsidiary to deliver to the Administrative Agent the Guaranty or a Guaranty
Joinder Agreement, as applicable, duly executed by such Subsidiary (but subject
to the limitations on the amounts guarantied set forth in the form of Guaranty
attached hereto);

(ii) deliver to the Administrative Agent documents of the types referred to in
clauses (iv) and (v) of Section 4.01(a) and, if requested by the Administrative
Agent, favorable customary opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in this Section 6.14), all in
form, content and scope reasonably satisfactory to the Administrative Agent;

(iii) to duly execute and deliver, and cause such Subsidiary and, as to any
Domestic Subsidiary that is a direct or indirect parent of such Subsidiary, but
is not an Exempt Subsidiary, (if it has not already done so) to duly execute and
deliver to the Administrative Agent a Pledge Agreement Joinder Agreement and a
Pledge Agreement Supplement, as applicable, and, if such Subsidiary is a Foreign
Subsidiary, such other pledge agreements, pledge agreement supplements or other
similar agreements as the Administrative Agent may reasonably request, as
specified by and in form and substance satisfactory to the Administrative Agent
(including delivery of all (or in the case of an Exempt Subsidiary, 65%) of the
Equity Interests in and of such Subsidiary or the First-Tier Foreign Subsidiary
that is a direct or indirect parent of such Subsidiary, and other instruments of
the type specified in Section 4.01(a)(iii)), securing payment of all the Secured
Obligations of such Subsidiary or such parent, as the case may be, under the
Loan Documents (but subject to the limitations on the amounts secured set forth
in the Pledge Agreement) and constituting Liens on all such Collateral;

(iv) within 30 days after such formation or acquisition, cause such Subsidiary
and each direct and indirect parent of such Subsidiary (if it has not already
done so) to

 

84



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

take whatever action (including the filing of Uniform Commercial Code financing
statements and the giving of notices) may be necessary or advisable in the
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) a valid and
subsisting Liens on the Equity Interests purported to be subject to the Pledge
Agreement or such other similar or related agreements delivered pursuant to this
Section 6.14, enforceable against all third parties in accordance with their
terms;

Notwithstanding anything to the contrary herein, (a) no Foreign Subsidiary or
Foreign Subsidiary Holding Company shall be required to become a Guarantor or
Loan Party or grant Liens on any of its property (including pledge any Equity
Interests and execution of a Pledge Agreement Supplement or Pledge Agreement
Joinder), and (b) neither the Borrower nor any Subsidiary shall be required to
pledge more than 65% of the Voting Equity Interests in any Foreign Subsidiary or
Foreign Subsidiary Holding Company, if becoming a Guarantor or Loan Party,
executing a execute a Guaranty Joinder Agreement, a Pledge Agreement Joinder
Agreement or a Pledge Agreement Supplement, or the pledge of more than 65% of
the Voting Equity Interests in any Foreign Subsidiary or Foreign Subsidiary
Holding Company would violate applicable Law or result in any non-de minimus
adverse tax consequence to the Borrower or any Subsidiary.

(b) If the Borrower shall determine on any Guarantor Assessment Date in respect
of any Subsidiary that is, at such time, a Guarantor, that such Subsidiary is no
longer a Material Subsidiary, the Borrower may deliver to the Administrative
Agent a request for a release of such Subsidiary from the Guaranty, accompanied
by a certificate to such effect and certifying as to the absence of any Default
or Event of Default, whereupon the Administrative Agent shall execute such
documents and instruments of release as shall be reasonably satisfactory to the
parties, confirming the release of such Subsidiary from the Guaranty and
releasing any related pledge of Equity Interests of such Subsidiary required
hereunder.

6.15 Further Assurances. Promptly upon request, from time to time, by the
Administrative Agent, or any Lender through the Administrative Agent,
(a) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and
(b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, financing
statements and continuation thereof, termination statements, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (i) carry out more effectively the purposes of this Agreement and any
other Loan Documents, (ii) to the fullest extent permitted by applicable law,
subject any Loan Party’s or any of its Subsidiaries’ properties, assets, rights
or interests to the Liens now or hereafter intended to be covered by any of the
Collateral Documents, (iii) perfect and maintain the validity, effectiveness and
priority of any of the Collateral Documents and any of the Liens intended to be
created thereunder and (iv) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Secured Parties the rights granted
or now or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so.

 

85



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

ARTICLE VII. NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification Obligations), or any Letter of Credit shall remain outstanding,
the Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following (“Permitted Liens”):

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.03(b);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, landlord’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 60 days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

86



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens on assets securing purchase money Indebtedness and capital leases in
respect of such assets;

(j) Interests of lessors under operating leases;

(k) Liens consisting of leases or subleases of tangible property granted to
others not interfering in any material respect with the business of the Borrower
and its Subsidiaries, taken as a whole, and licenses and sublicenses of IP
Rights permitted under Section 7.05(f);

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(m) Liens on cash collateral securing reimbursement obligations to issuing banks
under letters of credit otherwise permitted hereunder;

(n) Liens on assets acquired in any Investment not prohibited hereunder to the
extent such Liens were in existence at the time of acquisition and not incurred
in anticipation thereof;

(o) Liens upon such accounts and the financial assets therein in favor of other
financial institutions arising in connection with Borrower’s or any Subsidiary’s
deposit or securities accounts held at such institutions and not securing
Indebtedness;

(p) Liens on earnest money deposits required under a letter of intent or
purchase agreement in connection with Acquisitions and other transactions
otherwise permitted hereunder;

(q) Liens on assets representing part of the proceeds of a sale or other
disposition of property otherwise permitted hereunder, to secure post closing
obligations to the buyer in connection with such sale or other disposition;

(r) Liens on cash representing proceeds from the issuance of Indebtedness solely
for the purpose of making interest payments in connection with such
Indebtedness;

(s) Liens on insurance proceeds securing the payment of financed insurance
premiums;

(t) (A) Liens that are contractual rights of setoff relating to purchase orders
entered into with customers of such Person in the ordinary course of its
business and (B) Liens on goods the purchase price of which is financed by a
documentary letter of credit issued for the account of the Borrower or any of
its Subsidiaries, provided that such Lien secures only the obligations of the
Borrower or such Subsidiaries in respect of such letter of credit to the extent
permitted hereunder;

 

87



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(u) Liens on any assets or Equity Interests of a Foreign Subsidiary of the
Borrower securing Indebtedness of such Foreign Subsidiary permitted hereunder;

(v) any security interest or set-off arrangements entered into by any Foreign
Subsidiary in the ordinary course of its banking arrangements which arise from
the general banking conditions (algemene bankvoorwaarden) (including, for the
avoidance of doubt, in relation to a Foreign Subsidiary which is incorporated
under the laws of the Netherlands, any security created pursuant to the general
conditions of a bank operating in the Netherlands based on the general
conditions drawn up by the Netherlands Bankers’ Association (Nederlandse
Vereniging van Banken) and the Consumers Union (Consumentenbond));

(w) Liens on cash collateral or other assets with an aggregate value not to
exceed [****] securing obligations in respect of amounts paid or payable under
performance, payment, stay, appeal or surety bonds, or similar instruments; and

(x) other Liens on assets securing Indebtedness not in excess of the Threshold
Amount in the aggregate at any time outstanding.

7.02 Investments. Make any Investments, except the following (each a “Permitted
Investment”):

(a) Investments held by the Borrower or such Subsidiary in the form of cash
equivalents, or short-term marketable securities and other Investments permitted
by the Borrower’s board-approved investment policy in effect from time to time;

(b) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed [****] at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) (i) Investments of the Borrower in any Guarantor and Investments of any
Guarantor in the Borrower or in another Guarantor; and (ii) Investments by
Subsidiaries that are not Guarantors in other Subsidiaries or the Borrower;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable, prepaid royalties or notes receivable arising from the grant of
trade credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss and
Investments received in compromise or resolution of litigation, arbitration or
other disputes;

 

88



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(e) Guarantees permitted by Section 7.03;

(f) Acquisitions by the Borrower or any of its wholly-owned Subsidiaries,
provided that (i) the Total Consideration for any Acquisition does not exceed
[****], and (ii) after giving effect to such Acquisition, the Total
Consideration for all Acquisitions together consummated by the Borrower or its
Subsidiaries from and after the Closing Date does not exceed [****];

(g) Investments acquired in exchange for any other Investments in connection
with or as a result of a bankruptcy, workout, reorganization or
recapitalization;

(h) Investments consisting of deposits, prepayments and other credits to
suppliers made in the ordinary course of business of the Borrower and its
Subsidiaries consistent with reasonable past practices;

(i) guaranties in the ordinary course of business and consistent with past
practice of obligations owed to or of landlords, suppliers, licensors and
licensees of the Borrower and its Subsidiaries or otherwise permitted hereunder;

(j) to the extent constituting an Investment, the Borrower and its Subsidiaries
may (i) endorse negotiable instruments held for collection in the ordinary
course of business or (ii) make lease, utility and other similar deposits in the
ordinary course of business; and

(k) so long as immediately before and after giving effect to any such
Investment, no Event of Default has occurred and is continuing, other
Investments by the Borrower or any Subsidiary consisting of or in the nature of
a transfer or other disposition of Equity Interests of one or more Foreign
Subsidiaries of the Borrower to one or more other Subsidiaries of the Borrower;

(l) Investments held by Persons whose Equity Interests or assets are acquired in
an Acquisition permitted hereunder after the Closing Date to the extent that
such Investments were not made in contemplation of or in connection with such
Acquisition and were in existence on the date of such Acquisition;

(m) Investments arising out of the receipt by Borrower or its Subsidiaries of
promissory notes and other non-cash consideration for Permitted Dispositions;

(n) (i) third-party trade receivables, (ii) intercompany trade receivables among
Loan Parties, (iii) intercompany payables resulting from unreimbursed costs
related to the allocation of shared employees and services, so long as such
transactions in the ordinary course of such Person’s business, and
(iv) intercompany receivables among any Loan Party and any of their Subsidiaries
recorded as intercompany journal entries in connection with transfer pricing,
cost-sharing and similar arrangements, so long as such transactions are cashless
and in each case incurred in the ordinary course of such Person’s business; and

 

89



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(o) other Investments (including joint ventures and loan fundings and
commitments), other than Acquisitions, provided that, the aggregate amount of
all such Investments together during the term of this Agreement does not exceed
[****].

7.03 Subsidiary Guaranties. Create, incur, assume or suffer to exist any
Guaranties issued by Subsidiaries, except:

(a) the Guaranty;

(b) Guarantees outstanding on the date hereof and listed on Schedule 7.03;

(c) Guarantees issued by a Subsidiary other than a Domestic Subsidiary or a
First Tier Foreign Subsidiary with respect to Indebtedness or other obligations
of any other Subsidiary;

(d) Guarantees of First Tier Foreign Subsidiaries in respect of ordinary course
real estate lease, vendor and other ordinary course transactions not
constituting financings and entered into by Subsidiaries of any such First Tier
Foreign Subsidiary; and

(e) Indebtedness arising from any refinancings, refundings, renewals or
extensions of item (b) and (c) above; provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
therewith and by an amount equal to any existing commitments unutilized
thereunder.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary may merge or consolidate with (i) the Borrower, provided that
the Borrower shall be the continuing or surviving Person, or (ii) any one or
more other Subsidiaries, provided that when any Guarantor is merging with
another Subsidiary, a Guarantor shall be the continuing or surviving Person;

(b) the Borrower and Subsidiaries of Borrower may merge or consolidate with any
Person as necessary to consummate Acquisitions permitted hereunder; provided
that if Borrower is party to transaction, Borrower shall be the surviving
Person;

(c) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Guarantor, then the
transferee must either be the Borrower or a Guarantor;

 

90



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(d) Dispositions of all or substantially all of the assets of any Subsidiary
(other than a Guarantor) not otherwise permitted under this Section 7.04;
provided that (i) at the time of such Disposition, no Default shall exist or
would result from such Disposition, (ii) the combined book value of all property
and assets Disposed of in reliance of this clause (d) while this Agreement is in
effect shall not exceed [****] in the aggregate, and (iii) after giving effect
to such Disposition, the Borrower is in compliance, on a projected pro forma
basis, with Section 7.11 for the subsequent four fiscal quarters;

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except the following (each a “Permitted Disposition”):

(a) Dispositions of surplus, obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by any Subsidiary to any Loan Party or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;

(e) Dispositions permitted by Section 7.04 and Dispositions consisting of
Permitted Liens or Permitted Investments;

(f) (i) licenses and sublicenses of IP Rights in the ordinary course of
business, (ii) licenses and cross-licenses of IP Rights in connection with
settlements of intellectual property-related disputes with third parties;
(iii) customary licenses and cross-licenses of IP Rights acquired in an
Acquisition that are granted back to the seller, and (iv) the abandonment,
permitted lapse, cancellation, termination and/or cessation of IP Rights that
are, in the reasonable judgment of the Borrower, no longer economically
practicable, commercially desirable to maintain or useful, in each case, in the
conduct of business of the Borrower and its Subsidiaries taken as a whole;

(g) sales or discounting of delinquent accounts in the ordinary course of
business;

(h) any Involuntary Disposition;

(i) the transfer of amounts by the Borrower to or from one of its investment or
deposit accounts maintained with Arranger, Bank of America or any Lender, as the
case may be, to another of its investment or deposit accounts maintained with
Arranger, Bank of America or any Lender, as the case may be; and

 

91



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(j) Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition, (ii) the combined
book value of all property and assets Disposed of in reliance of this clause
(h) while this Agreement is in effect shall not exceed [****] in the aggregate,
and (iii) after giving effect to such Disposition, the Borrower is in
compliance, on a projected pro forma basis, with Section 7.11 for the subsequent
four fiscal quarters;

provided, however, that any Disposition pursuant to subsections (a), (b), (c),
(g), (i) and (j) shall be for fair value.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

(a) each Subsidiary may make Restricted Payments to the Borrower, the Guarantors
and any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;

(d) the Borrower may make Accelerated Share Repurchases; and

(e) the Borrower may declare or pay cash dividends to its stockholders and
purchase, redeem or otherwise acquire for cash Equity Interests issued by it,
provided, that after giving effect to such declaration, payment, purchase,
redemption or acquisition, the Borrower is in compliance, on a projected pro
forma basis, with Section 7.11 for the subsequent four fiscal quarters.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business reasonably related or
incidental thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be

 

92



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate, provided that the
foregoing restriction shall not apply to transactions between or among the
Borrower and any of its wholly-owned Subsidiaries or between and among any
wholly-owned Subsidiaries.

7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Subsidiary to make Restricted Payments to the Borrower or any Guarantor or
to otherwise transfer property to the Borrower or any Guarantor, (ii) of any
Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of any
Domestic Subsidiary to pledge Voting Stock of any First Tier Foreign Subsidiary,
or (b) that requires the grant of a Lien to secure an obligation of another
Person if such Voting Stock should be so pledged.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the last day of any fiscal quarter of the Borrower to be greater than [****].

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the last day of any fiscal quarter of the Borrower
to be less than [****].

7.12 Amendment or Modification of Organization Documents. Amend, modify or
change in any manner any term or provision of any Loan Party’s Organization
Documents in any manner materially adverse to the interests of any Secured
Party.

7.13 Accounting Changes. Make any change in accounting policies or reporting
practices, except as required by GAAP or as may be required by applicable Law
or, in the case of any change to fiscal quarter or fiscal year end date
methodology after the Closing Date, without prompt notice thereof to the
Administrative Agent.

7.14 Post-Closing Matters. Fail to satisfy any of the requirements set forth on
Schedule 7.14 within the applicable time period specified therein.

 

93



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11, 6.12, 6.14 or Article VII, or any Guarantor fails to perform or observe
any similar material term, covenant or agreement contained in the Guaranty; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 45 days after the earlier of the date on which (i) a Responsible
Officer of any Loan Party becomes aware of such failure and (ii) notice thereof
shall have been given to any Loan Party by the Administrative Agent or any
Lender; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect (except, if a qualifier relating to materiality,
Material Adverse Effect or a similar concept applies, such representation,
warranty, certification or statement of fact was incorrect or misleading in any
respect when made or deemed made) when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Significant Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded

 

94



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which any Loan Party or any Significant Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which any Loan Party or any
Significant Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by such Loan Party or such Significant
Subsidiary as a result thereof is greater than the Threshold Amount; provided,
that, an Event of Default under this clause (e) shall not be deemed to have
occurred if the applicable event or condition giving rise to such Event of
Default has been waived or rescinded in writing by the holders of such
Indebtedness within five (5) Business Days of the occurrence of such event or
condition; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Significant Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days without being dismissed; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for 60 calendar days, or an order for
relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Significant
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

(h) Judgments. Except as set forth on Schedule 8.01(h), there is entered against
any Loan Party or any Significant Subsidiary (i) one or more final judgments or
orders for the payment of money in an aggregate amount (as to all such judgments
or orders) exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance or commercial surety as to which the insurer
or surety does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of 20 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

 

95



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations (other
than contingent indemnification obligations that survive the termination of this
Agreement), ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

(k) Lien Priority. Any Lien purported to be created under any Collateral
Document shall cease to be, or shall be asserted by any Loan Party or any other
Person not to be, a valid and perfected Lien on any Collateral, with the
priority required by this Agreement, except as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents; or

(l) Change of Control. There occurs any Change of Control with respect to the
Borrower.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

 

96



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Secured Obligations shall, subject to the provisions
of Sections 2.15 and 2.16, be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
arising under the Loan Documents and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Secured Obligations arising under the Loan Documents,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Secured Obligations then owing
under Secured Hedge Agreements and Secured Cash Management Agreements, ratably
among the Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks
in proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.15; and

 

97



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

Last, the balance, if any, after all of the Secured Obligations (other than
indemnities and other similar contingent obligations surviving the termination
of this Agreement for which no claim has been made and which are unknown and not
calculable at the time of termination) have been indefeasibly paid in full, to
the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Secured Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may request, from the applicable Cash Management Bank
or Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX. ADMINISTRATIVE AGENT

9.01 Appointment and Authority. (a) Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuer hereby irrevocably appoints Bank of America to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the L/C Issuer, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan

 

98



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

Parties to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

99



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or

 

100



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to

 

101



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Borrower of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

(e) A resignation of the Administrative Agent as referred to in this
Section 9.06(e) shall not affect the rights of the Administrative Agent pursuant
to the Parallel Debt and the Administrative Agent shall continue to hold such
rights until the effective assignment thereof by

 

102



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

the Administrative Agent to a successor. The Administrative Agent will
reasonably cooperate in assigning its rights under the Parallel Debt to any such
successor and will reasonably cooperate in transferring to such successor all
rights under the Collateral Documents to the extent governed by the laws of the
Netherlands.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
neither the Sole Bookrunner, the Sole Lead Arranger, the Syndication Agents or
the Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make

 

103



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuer, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or the L/C Issuer in any such proceeding.

The Loan Parties and the Secured Parties hereby irrevocably authorize the
Administrative Agent, based upon the instruction of the Required Lenders, to
credit bid and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any sale thereof
conducted under the provisions of the Bankruptcy Code of the United States,
including under Section 363 of the Bankruptcy Code of the United States or any
similar Laws in any other jurisdictions to which a Loan Party is subject, or
credit bid and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any other sale or
foreclosure conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with applicable Law. In connection with any such credit bid and purchase, the
Secured Obligations owed to the Secured Parties shall be entitled to be, and
shall be, credit bid on a ratable basis (with Secured Obligations with respect
to contingent or unliquidated claims being estimated for such purpose if the
fixing or liquidation thereof would not unduly delay the ability of the
Administrative Agent to credit bid and purchase at such sale or other
disposition of the Collateral and, if such claims cannot be estimated without
unduly delaying the ability of the Administrative Agent to credit bid, then such
claims shall be disregarded, not credit bid, and not entitled to any interest in
the asset or assets purchased by means of such credit bid) and the Secured
Parties whose Secured Obligations are credit bid shall be entitled to receive
interests (ratably based upon the proportion of their Secured Obligations credit
bid in relation to the aggregate amount of Secured Obligations so credit bid) in
the asset or assets so purchased (or in the Equity Interests of the acquisition
vehicle or vehicles that are used to consummate such purchase). Except as
provided above and otherwise expressly provided for herein or in the other
Collateral Documents, the Administrative Agent will not execute and deliver a
release of any Lien on any Collateral. Upon request by the Administrative Agent
or the Borrower at any time, the Secured Parties will confirm in writing the
Administrative Agent’s authority to release any such Liens on particular types
or items of Collateral pursuant to this Section 9.09.

9.10 Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuer irrevocably authorize the Administrative Agent, at its option and
in its discretion,

 

104



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the Facility Termination Date, (ii) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or other disposition permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing in accordance with Section 10.01;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(x); and

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Material Subsidiary or a Subsidiary as a result of a
transaction permitted under the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrowers’ expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements. Except as
otherwise expressly set forth herein, no Cash Management Bank or Hedge Bank that
obtains the benefit of the provisions of Section 8.03, the Guaranty or any
Collateral by virtue of the provisions hereof or of the Guaranty or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Collateral
Document) other than in its capacity as a Lender, the L/C Issuer or the
Administrative Agent and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article

 

105



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

IX to the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Secured Obligations arising under Secured Cash Management Agreements and
Secured Hedge Agreements unless the Administrative Agent has received a Secured
Party Designation Notice of such Secured Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements, in the case of a Facility Termination Date.

ARTICLE X. MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that (x) the Administrative Agent
and the Borrower may, with the consent of the other, amend, modify or supplement
this Agreement and any other Loan Document to cure any ambiguity, typographical
error, defect or inconsistency if such amendment, modification or supplement
does not adversely affect the rights of any Agent, any Lender or any L/C Issuer,
and (y) no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
whose Commitment is being extended or increased (it being understood and agreed
that a waiver of any condition precedent set forth in Section 4.02 or of any
Default is not considered an extension or increase in Commitments of any
Lender);

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender entitled to receive such payment;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent

 

106



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

of each Lender entitled to receive such payment; provided, however, that only
the consent of the Required Lenders shall be necessary (i) to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate or (ii) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;

(e) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

(g) except in connection with a Permitted Disposition, release all or
substantially all of the Collateral in any transaction or series of transactions
without the written consent of each Lender; or

(h) except in connection with a Permitted Disposition or a transaction permitted
by Section 7.04, release Guarantor from the Guaranty or all or substantially all
of the value of the Guaranty without the written consent of each Lender, except
to the extent the release of any Guarantor is permitted pursuant to Section 9.10
(in which case such release may be made by the Administrative Agent acting
alone);

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

 

107



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i) if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swingline
Lender, the L/C Issuer or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the

 

108



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (i) and (ii), if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice, email or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet.

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices

 

109



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(including telephonic or electronic Committed Loan Notices, Letter of Credit
Applications and Swing Line Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

110



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable documented fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable documented out-of-pocket expenses incurred by
the L/C Issuer in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder and (iii) all
documented out-of-pocket expenses incurred by the Administrative Agent, any
Lender or the L/C Issuer (including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or the L/C Issuer), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee,

 

111



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

be available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
Without limiting the provisions of Section 3.01(c), this Section 10.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

 

112



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

113



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than [****] unless each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

 

114



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(C) the consent of the L/C Issuer and the Swing Line Lender shall be required
for any assignment (such consents not to be unreasonably withheld or delayed).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the

 

115



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any

 

116



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in the first proviso to Section 10.01 that affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

117



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(f) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be. If Bank of America resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.15(c) or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating

 

118



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

agency in connection with rating the Borrower or its Subsidiaries or the credit
facilities provided hereunder or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facilities provided hereunder,
(h) with the consent of the Borrower or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, the
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower. For purposes of this Section, “Information”
means all information received from the Borrower or any Subsidiary relating to
the Borrower or any Subsidiary or any of their respective businesses, other than
any such information that is available to the Administrative Agent, any Lender
or the L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower
or any Subsidiary, provided that, in the case of information received from the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer or their
respective Affiliates, irrespective of whether or not such Lender, L/C Issuer or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or the L/C Issuer different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.17 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in

 

119



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

reasonable detail the Secured Obligations owing to such Defaulting Lender as to
which it exercised such right of setoff. The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

120



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.13 Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06 or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

121



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, IN
ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATION LAW OF THE STATE OF NEW
YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

122



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arranger, and
the Lenders are arm’s-length commercial transactions between the Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arranger and the Lenders, on the other hand, (B) each
of the Borrower and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated

 

123



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

hereby and by the other Loan Documents; (ii) (A) the Administrative Agent, the
Arranger and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower,
any other Loan Party or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent, the Arranger nor any Lender has any
obligation to the Borrower, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arranger and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent, the
Arranger nor any Lender has any obligation to disclose any of such interests to
the Borrower, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Borrower and each other Loan Party
hereby waives and releases any claims that it may have against the
Administrative Agent, the Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

10.19 Parallel Debt. (a) For the purpose of ensuring the validity and
enforceability of the rights of pledge governed by the laws of the Netherlands,
the Borrower hereby irrevocably

 

124



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

and unconditionally undertakes to pay to the Administrative Agent an amount
equal to the aggregate amount payable by it in respect of the Corresponding
Obligations as they may exist from time to time. The payment undertaking the
Borrower to the Administrative Agent under this Section 10.19(a) is hereinafter
to be referred to as the “Parallel Debt”.

(b) The Parallel Debt will be payable in the currency or currencies of the
Corresponding Obligations and will become due and payable as and when and to the
extent one or more of the Corresponding Obligations become due and payable. An
Event of Default in respect of any of the Corresponding Obligations shall
constitute a default (verzuim) within the meaning of section 3:248 of the
Netherlands Civil Code with respect to the Parallel Debt without any notice
being required.

(c) Each of the parties to this Agreement hereby acknowledges that (i) the
Parallel Debt constitutes an undertaking, obligation and liability to the
Administrative Agent which is separate and independent from, and without
prejudice to, the Corresponding Obligations and (ii) the Parallel Debt
represents the Administrative Agent’s own separate and independent claim to
receive payment of the Parallel Debt from the Borrower, it being understood, in
each case, that (A) the amount which may become payable by the Borrower as the
Parallel Debt shall never exceed the total of the amounts which are payable
under or in connection with the Corresponding Obligations, and (B) at no time
shall the combined, aggregate outstanding amount of the Parallel Debt plus the
Corresponding Obligations plus the Secured Obligations ever exceed, or, for any
purpose whatsoever, be deemed to exceed, the an amount equal to aggregate
outstanding amount of the Secured Obligations.

(d) To the extent the Administrative Agent receives any amount in payment of the
Parallel Debt, the Administrative Agent shall distribute that amount among the
Secured Parties that are creditors of the Corresponding Obligations in
accordance with Section 8.03. Each of the parties to this Agreement hereby
agrees that upon receipt by the Administrative Agent of any amount in payment of
the Parallel Debt (a “Received Amount”), the Corresponding Obligations owing to
the Secured Parties shall be automatically and immediately reduced, pro rata in
respect of each Secured Party individually, by amounts totaling an amount (a
“Deductible Amount”) exactly equal to the Received Amount in the manner as if
the Deductible Amount were actually received by the Secured Parties, or the
Administrative Agent on behalf of the Secured Parties in accordance with the
terms of this Agreement, as a payment of the Corresponding Obligations owed by
the Borrower on the date of receipt by such Secured Party of the Received
Amount.

(e) For the purpose of this Section 10.19 but subject to clause (d) above, the
Administrative Agent acts in its own name and on behalf of itself and not as
agent, representative or trustee of any other Secured Party.

[Remainder of Page Intentionally Left Blank]

 

125



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

VARIAN MEDICAL SYSTEMS, INC. By:   /s/ Franco N. Palomba Name:   Franco N.
Palomba Title:   Corporate Senior Vice President, Finance and Treasurer

 

CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

BANK OF AMERICA, N.A., as

Administrative Agent

By:   /s/ Dora A. Brown Name:   Dora A. Brown Title:   Vice President

 

CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

BANK OF AMERICA, N.A., as a Lender, L/C

Issuer and Swing Line Lender

By:   /s/ John C. Plecque Name:   John C. Plecque Title:   Senior Vice President

 

CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

WELLS FARGO BANK, NATIONAL ASSOCIATION By:   /s/ Matt Jurgens Name:   Matt
Jurgens Title:   Vice President

 

CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

SUMITOMO MITSUI BANKING CORPORATION By:   /s/ David W. Kee Name:   David W. Kee
Title:   Managing Director

 

CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

JPMORGAN CHASE BANK, N.A. By:   /s/ Dawn Lee Lum Name:   Dawn Lee Lum Title:  
Executive Director

 

CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

MORGAN STANLEY BANK, N.A. By:   /s/ Michael King Name:   Michael King Title:  
Authorized Signatory

 

CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date: ___________, _____

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of April 27, 2012
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Varian Medical Systems, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

The undersigned hereby requests (select one):

¨ A Committed Borrowing                                     ¨ A conversion of
Committed Loans

¨ A continuation of Eurodollar Rate Loans

 

  1. On                                  (a Business Day).

 

  2. In the principal amount of $                        .

 

  3. Comprised of                                                          .
[Type of Committed Loan requested]

 

  4. For Eurodollar Rate Loans: with an Interest Period of                 
months.

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Credit Agreement.

VARIAN MEDICAL SYSTEMS, INC.

By:                                          
                                            

Name:                                          
                                       

Title:                                          
                                       

                     (a Responsible Officer)

 

A-1

Form of Committed Loan Notice



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date: ___________, _____

 

To: Bank of America, N.A., as Swing Line Lender

     Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of April 27, 2012
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Varian Medical Systems, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

The undersigned hereby requests a Swing Line Borrowing:

 

  1. On                              (a Business Day).

 

  2. In the principal amount of $                        .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Credit Agreement.

VARIAN MEDICAL SYSTEMS, INC.

By:                                          
                                            

Name:                                          
                                       

Title:                                          
                                       

                     (a Responsible Officer)

 

B-1

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

EXHIBIT C

FORM OF NOTE

__________, 20__

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of _____________________ or registered assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of April 27, 2012 (as
amended, restated, extended, supplemented, increased or otherwise modified in
writing from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined), among the Borrower, the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement.
Except as otherwise provided in Section 2.04(f) of the Credit Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. This Note is also entitled to the
benefits of the Guaranty and is secured by the Collateral. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable all as provided in the Credit
Agreement. Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATION
LAW OF THE STATE OF NEW YORK.

 

C-1

Form of Note



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

VARIAN MEDICAL SYSTEMS, INC.

By:                                                                          

Name:                                                                      

Title:                                                                          

 

C-2

Form of Note



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date   Type of
Loan Made   Amount of
Loan Made   End of
Interest
Period   Amount of
Principal or
Interest
Paid This
Date   Outstanding
Principal
Balance
This Date   Notation
Made By            

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-3

Form of Note



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                    ,

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of April 27, 2012
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Varian Medical Systems, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                          of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered the year-end audited financial statements required
by Section 6.01(a) of the Credit Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Credit Agreement for the fiscal quarter of the Borrower
ended as of the above date. Such financial statements fairly present in all
material respects the financial condition, results of operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

[select one:]

 

D-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

[to the best knowledge of the undersigned, during such fiscal period the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

—or—

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4. The representations and warranties of the Borrower contained in Article V of
the Credit Agreement, and any representations and warranties of any Loan Party
that are contained in any document furnished at any time under or in connection
with the Loan Documents, are true and correct in all material respects on and as
of the date hereof, except that (i) if a qualifier relating to materiality,
Material Adverse Effect or a similar concept applies, such representation and
warranty is true and correct in all respects, (ii) to the extent that such
representations and warranties specifically refer to an earlier date, such
representations and warranties are true and correct as of such earlier date, and
(iii) for purposes of this Compliance Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01 of the Credit
Agreement, including the statements in connection with which this Compliance
Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the date of this
Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                        ,                     .

 

VARIAN MEDICAL SYSTEMS, INC. By:     Name:     Title:     [Chief Executive
Officer, Chief Financial Officer, Treasurer or Controller]

 

D-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

For the Quarter/Year ended ___________________(“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.  

Section 7.11 (a) – Consolidated Leverage Ratio.

  A.    Consolidated Funded Indebtedness at Statement Date:    $                
  B.    Consolidated EBITDA for four consecutive quarters ending on above date
(“Subject Period”):         1.    Consolidated Net Income for Subject Period:   
$                      2.    Consolidated Interest Charges for Subject Period:
   $                      3.    Net income taxes for Subject Period:   
$                      4.    Depreciation expenses for Subject Period:   
$                      5.    Amortization expenses for Subject Period:   
$                      6.    Non-recurring, non-cash reductions of Consolidated
Net Income for Subject Period:    $                      7.    Non-cash cost of
employee services received in share-based payment transactions (in accordance
with FASB ASC 718) for Subject Period:    $                      8.    Income
tax credits for Subject Period:    $                      9.    Non-cash
additions to Consolidated Net Income for Subject Period:    $                  
   10.    Consolidated EBITDA (Lines I.B.1 + 2 + 3 + 4 + 5 + 6 +7 – 8 – 9):   
$                   C.    Consolidated Leverage Ratio (Line I.A ÷ Line I.B.10):
                to 1      Maximum permitted:    [****] II.   Section 7.11 (b) –
Consolidated Fixed Charge Coverage Ratio.
  A.    Consolidated EBITDA for Subject Period (Line I.B.10 above):   
$                   B.    Capital Expenditures for Subject Period:   
$                   C.    Dividends and Adjusted Repurchases for Subject Period:
   $                   D.    Cash taxes paid during Subject Period:   
$                   E.    Consolidated Fixed Charges for Subject Period:   

 

D-3

Form of Compliance Certificate



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

 

     1.    Consolidated Interest Charges for Subject Period:   
$                    2.    Scheduled principal payments on Consolidated Funded
Indebtedness for four consecutive quarters following the above date:   
$                    3.    Consolidated Fixed Charges for Subject Period (Lines
II.E.1 + 2):    $                 F.    Consolidated Fixed Charge Coverage Ratio
((Line II.A – Line II.B – Line II.C – Line II.D) ÷ Line II.E.3):   
             to 1    Minimum required:    [****]

 

D-4

Form of Compliance Certificate



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

For the Quarter/Year ended ___________________(“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA

as set forth in the Credit Agreement)

 

Consolidated

EBITDA

  

Quarter

Ended

   Quarter
Ended    Quarter
Ended    Quarter
Ended    Twelve
Months
Ended

Consolidated Net Income

              

+ Consolidated Interest Charges

              

+ income taxes

              

+ depreciation expense

              

+ amortization expense

              

+ non-recurring non-cash expenses

              

+ non-cash costs of employee services received in share-based payment
transactions (in accordance with FASB ASC 718)

              

- income tax credits

              

- non-cash income

              

= Consolidated EBITDA

              

 

D-5

Form of Compliance Certificate



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

EXHIBIT E-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities5) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1. Assignor[s]: ______________________________

 

 

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5 Include all applicable subfacilities.

 

E-1-1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

[Assignor [is] [is not] a Defaulting Lender]

 

2. Assignee[s]: ______________________________

________________________________

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3. Borrower(s): Varian Medical Systems, Inc. (the “Borrower”)

 

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

5. Credit Agreement: Credit Agreement, dated as of April 27, 2012, among the
Borrower, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

 

6. Assigned Interest(s):

 

Assignor[s]6

  

Assignee[s]7

   Aggregate
Amount of
Commitment/Loans
for all Lenders8    Amount of
Commitment/Loans
Assigned    Percentage
Assigned of
Commitment/
Loans9   

CUSIP

Number

          $________________    $_________    ____________%               
$________________    $_________    ____________%               
$________________    $_________    ____________%     

 

[7.

Trade Date: __________________]10

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

 

6 List each Assignor, as appropriate.

7 List each Assignee and, if available, its market entity identifier, as
appropriate.

8 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

9 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-1-2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

By: _____________________________

[NAME OF ASSIGNOR]

By: _____________________________

       Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By: _____________________________

       Title:

[NAME OF ASSIGNEE]

By: _____________________________

       Title:

[Consented to and]11 Accepted:

BANK OF AMERICA, N.A., as

        Administrative Agent

By: _________________________________

        Title:

[Consented to:]12

By: _________________________________

        Title:

 

 

11 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

12 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

E-1-3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

E-1-4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

E-1-5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

EXHIBIT E-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

See attached.

 

E-2-1

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

CONFIDENTIAL

FAX ALONG WITH COMMITMENT LETTER TO:
________________________________________________________

FAX #_____________________________________________________

 

I. Borrower Name:         Varian Medical Systems,
Inc.                                        
                                                             

$                                                                      Type of
Credit Facility                                     

 

II. Legal Name of Lender of Record for Signature Page:

 

  

 

  •  

Signing Credit Agreement _____ YES _____NO

  •  

Coming in via Assignment _____ YES _____NO

III. Type of Lender:                                          
                                         
                                                                       

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other – please specify)

 

IV. Domestic Address:     V. Eurodollar Address:        

       

       

 

VI. Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities) will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

    Credit Contact  

Primary

Operations Contact

 

Secondary

Operations Contact

Name:

       

 

 

 

 

 

Title:

       

 

 

 

 

 

Address:

       

 

 

 

 

 

 

 

 

 

 

 

Telephone:

       

 

 

 

 

 

Facsimile:

       

 

 

 

 

 

E Mail Address:

       

 

 

 

 

 

Does Secondary Operations Contact need copy of notices? ___YES ___ NO

 

E-2-2

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

CONFIDENTIAL

 

   

Letter of Credit

Contact

 

Draft Documentation

Contact

  Legal Counsel

Name:

       

 

 

 

 

 

Title:

       

 

 

 

 

 

Address:

       

 

 

 

 

 

Telephone:

       

 

 

 

 

 

Facsimile:

       

 

 

 

 

 

E Mail Address:

       

 

 

 

 

 

VII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

 

Pay to:                    (Bank Name)           (ABA #)           (Account #)
          (Attention)   

VIII. Lender’s Fed Wire Payment Instructions:

 

Pay to:                       (Bank Name)                 (ABA #)      
City/State           (Account #)       (Account Name)           (Attention)   
  

 

E-2-3

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

CONFIDENTIAL

IX. Organizational Structure and Tax Status

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

Lender Taxpayer Identification Number (TIN):                                 ___
___ - ___ ___ ___ ___ ___ ___

Tax Withholding Form Delivered to Bank of America*:

                                      W-9

                                      W-8BEN

                                      W-8ECI

                                      W-8EXP

                                      W-8IMY

NON–U.S. LENDER INSTITUTIONS

1. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

2. Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

 

E-2-4

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

CONFIDENTIAL

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

*Additional guidance and instructions as to where to submit this documentation
can be found at this link:

[link to Tax Form Tool Kit (2006)]

X. Bank of America Payment Instructions:

 

Pay to:               Bank of America, N.A.      ABA # 026009593      New York,
NY      Acct. # ________________      Attn: Corporate Credit Services      Attn:
Corporate Credit Services      Ref: Varian Medical Systems, Inc.   

 

E-2-5

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

EXHIBIT F

FORM OF GUARANTY

THIS GUARANTY AGREEMENT dated as of [_________ __, 20__] (this “Guaranty
Agreement”), is being entered into among EACH OF THE UNDERSIGNED AND EACH OTHER
PERSON WHO SHALL BECOME A PARTY HERETO BY EXECUTION OF A GUARANTY JOINDER
AGREEMENT (each a “Guarantor” and collectively the “Guarantors”) and BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for each of the Secured Parties (as defined in the Credit Agreement
referenced below). All capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to such terms in the Credit Agreement.

RECITALS:

A. Pursuant to a Credit Agreement dated as of April 27, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Varian Medical Systems, Inc., a Delaware corporation (the
“Borrower”), the Administrative Agent, Bank of America, N.A., as Swing Line
Lender and L/C Issuer, and the lenders now or hereafter party thereto (the
“Lenders”), the Lenders have agreed to provide to the Borrower a revolving
credit facility with a letter of credit sublimit and swing line facility.

B. Certain additional extensions of credit may be made from time to time for the
benefit of one or more Loan Parties pursuant to certain Secured Cash Management
Agreements and Secured Hedge Agreements (each as defined in the Credit
Agreement).

C. It is a condition precedent to the Secured Parties’ obligations to extend
such credit that the Guarantors shall have executed and delivered this Guaranty
Agreement to the Administrative Agent.

D. Each Guarantor is, directly or indirectly, a Subsidiary of the Borrower and
will materially benefit from such extensions of credit to the Borrower. The
credit extended under the Credit Agreement may be used in part to enable the
Borrower to make valuable transfers to the Guarantors in connection with the
operation of their respective businesses. The credit extended under the Credit
Agreement will enhance the overall financial strength and stability of the
Borrower’s consolidated group of companies, including the Guarantors.

In order to induce the Secured Parties to from time to time to extend credit
under the Credit Agreement and under the Secured Cash Management Agreements and
Secured Hedge Agreements, the parties hereto agree as follows:

1. Guaranty. Each Guarantor hereby jointly and severally, unconditionally,
absolutely, continually and irrevocably guarantees to the Administrative Agent
for the benefit of the Secured Parties the payment and performance in full of
the Guaranteed Liabilities (as defined below). For all purposes of this Guaranty
Agreement, “Guaranteed Liabilities” means: (a) the

 

F-1

Form of Guaranty Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

Borrower’s prompt payment in full, when due or declared due and at all such
times, of all Obligations and all other amounts pursuant to the terms of the
Credit Agreement, the Notes, and all other Loan Documents heretofore, now or at
any time or times hereafter owing, arising, due or payable from the Borrower to
any one or more of the Secured Parties, including principal, interest, fees and
expenses (including all fees and expenses of counsel (collectively, “Attorneys’
Costs”)); (b) the Borrower’s performance, observance and discharge of each and
every agreement, undertaking, covenant and provision required to be performed,
observed or discharged by the Borrower under the Credit Agreement, the Notes and
all other Loan Documents, each at the time and in the manner set forth in the
Loan Documents; and (c) each Loan Party’s prompt payment when due (whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise
and at all times thereafter) of all other Secured Obligations, in the amounts,
at the times and in the manner arising under the Loan Documents and any Secured
Cash Management Agreements and Secured Hedge Agreements. The Guarantors’
obligations to the Secured Parties under this Guaranty Agreement, subject to the
limitations set forth below, are hereinafter collectively referred to as the
“Guarantors’ Obligations” and, with respect to each Guarantor individually, the
“Guarantor’s Obligations”.

Anything contained herein to the contrary notwithstanding, the Guarantors’
Obligations and the liability of each Guarantor individually with respect to its
Guarantor’s Obligations shall each be limited to an aggregate amount equal to
the lesser of (i) the largest amount that would not render the Guarantor’s
Obligations of such Guarantor to be subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code (Title 11,
United States Code) or any comparable provisions of any similar federal or state
law, and (ii) at all times indebtedness is outstanding under the Note Purchase
Agreement, an amount equal to $1.00 less than the amount that would cause the
Borrower to be in breach of Section 6C(2) or 6C(3) of the Note Purchase
Agreement, as such Section appears in the form of Note Purchase Agreement
provided by the Borrower to the Administrative Agent prior to the Closing Date,
or as amended thereafter with the written consent of the Administrative Agent
and the Required Lenders, not to be unreasonably withheld, provided that the
amount provided under this clause (ii) shall be no less than $60,000,000.

Each Guarantor agrees that it is jointly and severally, directly and primarily
liable for the Guaranteed Liabilities, subject to the limitations set forth in
this Section 1.

The Guarantors’ Obligations are secured by various Collateral Documents referred
to in the Credit Agreement, including without limitation the Pledge Agreement,
pursuant to the terms and conditions contained therein.

2. Payment. If the Borrower or any other applicable Loan Party shall default in
payment or performance of any of the Guaranteed Liabilities, whether principal,
interest, fees, expenses (including, but not limited to, Attorneys’ Costs), or
otherwise, when and as the same shall become due, and after expiration of any
applicable grace period, whether according to the terms of the Credit Agreement,
by acceleration, or otherwise, or upon the occurrence and during the continuance
of any Event of Default under the Credit Agreement, then any or all of the
Guarantors will, jointly and severally, upon demand thereof by the
Administrative Agent, (i) pay to the Administrative Agent, for the benefit of
the Secured Parties, subject to the restrictions set forth in Section 1 hereof,
an amount equal to all the Guaranteed Liabilities then due and owing or

 

F-2

Form of Guaranty



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

declared or deemed to be due and owing, including for this purpose, in the event
of any Event of Default under Section 8.01(f) of the Credit Agreement (and
irrespective of the applicability of any restriction on acceleration or other
action as against any other Loan Party under any Debtor Relief Laws), the entire
outstanding or accrued amount of all Secured Obligations or (ii) perform such
Guaranteed Liabilities, as applicable. For purposes of this Section 2, the
Guarantors acknowledge and agree that “Guaranteed Liabilities” shall be deemed
to include any amount (whether principal, interest, fees or expenses) which
would have been accelerated in accordance with Section 8.02 of the Credit
Agreement but for the fact that such acceleration could be unenforceable or not
allowable under any Debtor Relief Law.

3. Absolute Rights and Obligations. This is a guaranty of payment and not of
collection. The Guarantors’ Obligations under this Guaranty Agreement shall be
joint and several as set forth in Section 1 above, absolute and unconditional
irrespective of, and each Guarantor hereby expressly waives, to the extent
permitted by law, any defense to its obligations under this Guaranty Agreement
and all Collateral Documents to which it is a party by reason of:

(a) any lack of legality, validity or enforceability of the Credit Agreement, of
any of the Notes, of any other Loan Document, or of any other agreement or
instrument creating, providing security for, or otherwise relating to any of the
Guarantors’ Obligations, any of the Guaranteed Liabilities, or any other
guaranty of any of the Guaranteed Liabilities (the Loan Documents and all such
other agreements and instruments being collectively referred to as the “Related
Agreements”);

(b) any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;

(c) any acceleration of the maturity of any of the Guaranteed Liabilities, of
the Guarantor’s Obligations of any other Guarantor, or of any other obligations
or liabilities of any Person under any of the Related Agreements;

(d) any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, for any of the Guarantor’s Obligations of any Guarantor, or for any
other obligations or liabilities of any Person under any of the Related
Agreements;

(e) any dissolution of the Borrower, any Guarantor, any other Loan Party or any
other party to a Related Agreement, or the combination or consolidation of the
Borrower, any Guarantor, any other Loan Party or any other party to a Related
Agreement into or with another entity or any transfer or disposition of any
assets of the Borrower, any Guarantor or any other Loan Party or any other party
to a Related Agreement;

(f) any extension (including without limitation extensions of time for payment),
renewal, amendment, restructuring or restatement of, any acceptance of late or
partial payments under, or any change in the amount of any borrowings or any
credit

 

F-3

Form of Guaranty



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

facilities available under, the Credit Agreement, any of the Notes or any other
Loan Document or any other Related Agreement, in whole or in part;

(g) the existence, addition, modification, termination, reduction or impairment
of value, or release of any other guaranty (or security therefor) of the
Guaranteed Liabilities (including without limitation the Guarantor’s Obligations
of any other Guarantor and obligations arising under any other Guaranty or any
other Loan Document now or hereafter in effect);

(h) any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Guaranteed Liabilities, any of the Guarantor’s Obligations of any other
Guarantor, or any of the obligations or liabilities of any party to any other
Related Agreement; and

(i) any other circumstance whatsoever (with or without notice to or knowledge of
any Guarantor or any other Loan Party) which might in any manner or to any
extent vary the risks of such Loan Party, or might otherwise constitute a legal
or equitable defense available to, or discharge of, a surety or a guarantor,
including without limitation any right to require or claim that resort be had to
the Borrower or any other Loan Party or to any collateral in respect of the
Guaranteed Liabilities or Guarantors’ Obligations.

It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantors’ Obligations hereunder and under each Guaranty
Joinder Agreement shall be absolute and unconditional under any and all
circumstances and shall not be discharged except by payment and performance as
herein provided.

4. Currency and Funds of Payment. All Guarantors’ Obligations for payment will
be paid in lawful currency of the United States of America and in immediately
available funds, regardless of any law, regulation or decree now or hereafter in
effect that might in any manner affect the Guaranteed Liabilities, or the rights
of any Secured Party with respect thereto as against the Borrower or any other
Loan Party, or cause or permit to be invoked any alteration in the time, amount
or manner of payment by the Borrower or any other Loan Party of any or all of
the Guaranteed Liabilities.

5. Events of Default. Without limiting the provisions of Section 2 hereof, in
the event that there shall occur and be continuing an Event of Default, then
notwithstanding any collateral or other security or credit support for the
Guaranteed Liabilities, at the Administrative Agent’s election and without
notice thereof or demand therefor, each of the Guaranteed Liabilities and the
Guarantors’ Obligations shall (subject to any restrictions on the Guarantors’
Obligations and each Guarantor’s Obligations set forth in Section 1 hereof)
immediately be and become due and payable.

6. Subordination. Until this Guaranty Agreement is terminated in accordance with
Section 22 hereof, each Guarantor hereby unconditionally subordinates all
present and future

 

F-4

Form of Guaranty



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

debts, liabilities or obligations now or hereafter owing to such Guarantor
(a) of the Borrower, to the payment in full of the Guaranteed Liabilities,
(b) of every other Guarantor (each an “obligated guarantor”), to the payment in
full of the Guarantors’ Obligations of such obligated guarantor, and (c) of each
other Person now or hereafter constituting a Loan Party, to the payment in full
of the obligations of such Loan Party owing to any Secured Party and arising
under the Loan Documents or any Secured Cash Management Agreement or Secured
Hedge Agreement. All amounts due under such subordinated debts, liabilities, or
obligations shall, upon the occurrence and during the continuance of an Event of
Default, be collected by the applicable Guarantor and, upon request by the
Administrative Agent, paid over forthwith to the Administrative Agent for the
benefit of the Secured Parties on account of the Guaranteed Liabilities or the
Guarantors’ Obligations, as applicable, and, after such request and pending such
payment, shall be held by such Guarantor as agent and bailee of the Secured
Parties separate and apart from all other funds, property and accounts of such
Guarantor.

7. Suits. Each Guarantor from time to time shall pay to the Administrative Agent
for the benefit of the Secured Parties, on demand, at the Administrative Agent’s
Office or such other address as the Administrative Agent shall give notice of to
such Guarantor, the Guarantors’ Obligations as they become or are declared due,
and in the event such payment is not made forthwith, the Administrative Agent
may proceed to suit against any one or more or all of the Guarantors. At the
Administrative Agent’s election, one or more and successive or concurrent suits
may be brought hereon by the Administrative Agent against any one or more or all
of the Guarantors, whether or not suit has been commenced against the Borrower,
any other Guarantor, or any other Person and whether or not the Secured Parties
have taken or failed to take any other action to collect all or any portion of
the Guaranteed Liabilities or have taken or failed to take any actions against
any collateral securing payment or performance of all or any portion of the
Guaranteed Liabilities, and irrespective of any event, occurrence, or condition
described in Section 3 hereof.

8. Set-Off and Waiver. Each Guarantor waives, to the extent permitted by Law,
any right to assert against any Secured Party as a defense, counterclaim,
set-off, recoupment or cross claim in respect of its Guarantor’s Obligations,
any defense (legal or equitable) or other claim which such Guarantor may now or
at any time hereafter have against the Borrower or any other Loan Party or any
or all of the Secured Parties without waiving any additional defenses, set-offs,
counterclaims or other claims otherwise available to such Guarantor. Each
Guarantor agrees that each Secured Party shall have a lien for all the
Guarantor’s Obligations of such Guarantor upon all deposits or deposit accounts,
of any kind, or any interest in any deposits or deposit accounts, now or
hereafter pledged, mortgaged, transferred or assigned to such Secured Party or
otherwise in the possession or control of such Secured Party for any purpose
(other than solely for safekeeping) for the account or benefit of such
Guarantor, including any balance of any deposit account or of any credit of such
Guarantor with such Secured Party, whether now existing or hereafter
established, and hereby authorizes each Secured Party from and after the
occurrence and during the continuance of an Event of Default at any time or
times with or without prior notice to apply such balances or any part thereof to
such of the Guarantor’s Obligations of such Guarantor to the Secured Parties as
are then due, in such amounts as provided for in the Credit Agreement or
otherwise as they may elect (subject to any restrictions set forth in Section 1
hereof). For the purposes of this Section 8, all remittances and property shall
be deemed to be in the possession of a Secured Party as soon as the same may be
put in transit to it by mail or carrier or by other bailee.

 

F-5

Form of Guaranty



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

9. Waiver of Notice; Subrogation.

(a) Each Guarantor hereby waives to the extent permitted by law notice of the
following events or occurrences: (i) acceptance of this Guaranty Agreement;
(ii) the Lenders’ heretofore, now or from time to time hereafter making Loans
and issuing Letters of Credit and otherwise loaning monies or giving or
extending credit to or for the benefit of the Borrower or any other Loan Party,
or otherwise entering into arrangements with any Loan Party giving rise to
Guaranteed Liabilities, whether pursuant to the Credit Agreement or the Notes or
any other Loan Document or Related Agreement or any amendments, modifications,
or supplements thereto, or replacements or extensions thereof;
(iii) presentment, demand, default, non-payment, partial payment and protest;
and (iv) any other event, condition, or occurrence described in Section 3
hereof. Each Guarantor agrees that each Secured Party may heretofore, now or at
any time hereafter do any or all of the foregoing in such manner, upon such
terms and at such times as each Secured Party, in its sole and absolute
discretion, deems advisable, without in any way or respect impairing, affecting,
reducing or releasing such Guarantor from its Guarantor’s Obligations, and each
Guarantor hereby consents to each and all of the foregoing events or
occurrences.

(b) Each Guarantor hereby agrees that payment or performance by such Guarantor
of its Guarantor’s Obligations under this Guaranty Agreement may be enforced by
the Administrative Agent on behalf of the Secured Parties upon demand by the
Administrative Agent to such Guarantor without the Administrative Agent being
required, such Guarantor expressly waiving to the extent permitted by law any
right it may have to require the Administrative Agent, to (i) prosecute
collection or seek to enforce or resort to any remedies against the Borrower or
any other Guarantor or any other guarantor of the Guaranteed Liabilities, or
(ii) seek to enforce or resort to any remedies with respect to any security
interests, Liens or encumbrances granted to the Administrative Agent or any
Lender or other party to a Related Agreement by the Borrower, any other
Guarantor or any other Person on account of the Guaranteed Liabilities or any
guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED TO BY
SUCH GUARANTOR THAT DEMAND UNDER THIS GUARANTY AGREEMENT MAY BE MADE BY THE
ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF ENFORCED BY THE ADMINISTRATIVE
AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT OF DEFAULT OCCURS AND IS
CONTINUING UNDER THE CREDIT AGREEMENT.

(c) Each Guarantor further agrees that with respect to this Guaranty Agreement,
such Guarantor shall not exercise any of its rights of subrogation,
reimbursement, contribution, indemnity or recourse to security for the
Guaranteed Liabilities until 93 days immediately following the Facility
Termination Date shall have elapsed without the filing or commencement, by or
against any Loan Party, of any state or federal action, suit, petition or
proceeding seeking any reorganization, liquidation or

 

F-6

Form of Guaranty



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

other relief or arrangement in respect of creditors of, or the appointment of a
receiver, liquidator, trustee or conservator in respect to, such Loan Party or
its assets. If an amount shall be paid to any Guarantor on account of such
rights at any time prior to termination of this Guaranty Agreement in accordance
with the provisions of Section 22 hereof, such amount shall be held in trust for
the benefit of the Secured Parties and shall forthwith be paid to the
Administrative Agent, for the benefit of the Secured Parties, to be credited and
applied upon the Guarantors’ Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement or otherwise as the Secured
Parties may elect. The agreements in this subsection shall survive repayment of
all of the Guarantors’ Obligations, the termination or expiration of this
Guaranty Agreement in any manner, including but not limited to termination in
accordance with Section 22 hereof, and occurrence of the Facility Termination
Date.

10. Effectiveness; Enforceability. This Guaranty Agreement shall be effective as
of the date first above written and shall continue in full force and effect
until termination in accordance with Section 22 hereof. Any claim or claims that
the Secured Parties may at any time hereafter have against a Guarantor under
this Guaranty Agreement may be asserted by the Administrative Agent on behalf of
the Secured Parties by written notice directed to such Guarantor in accordance
with Section 24 hereof.

11. Representations and Warranties. Each Guarantor warrants and represents to
the Administrative Agent, for the benefit of the Secured Parties, that (a) it is
duly authorized to execute and deliver this Guaranty Agreement (or the Guaranty
Joinder Agreement to which it is a party, as applicable), and to perform its
obligations under this Guaranty Agreement; (b) this Guaranty Agreement (or the
Guaranty Joinder Agreement to which it is a party, as applicable) has been duly
executed and delivered on behalf of such Guarantor by its duly authorized
representatives; (c) this Guaranty Agreement (and any Guaranty Joinder Agreement
to which such Guarantor is a party) is legal, valid, binding and enforceable
against such Guarantor in accordance with its terms except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium, Debtor Relief
Laws or similar laws affecting the enforcement of creditors’ rights generally
and by equitable principles relating to enforceability (whether enforcement is
sought by proceedings in equity or at law); and (d) such Guarantor’s execution,
delivery and performance of this Guaranty Agreement (and any Guaranty Joinder
Agreement to which such Guarantor is a party) do not violate or constitute a
breach of (i) any of its Organization Documents, (ii) any material agreement or
instrument to which such Guarantor is a party in a manner which could reasonably
be expected to have a Material Adverse Effect, or (iii) any material Law to
which it or its properties or operations is subject.

12. Expenses and Indemnity. Each Guarantor agrees to be jointly and severally
liable for the payment of all documented out-of-pocket fees and expenses,
including documented Attorneys’ Costs, incurred by any Secured Party in
connection with the enforcement of this Guaranty Agreement, whether or not suit
be brought. Without limitation of any other obligations of any Guarantor or
remedies of the Administrative Agent or any Secured Party under this Guaranty
Agreement, each Guarantor shall, to the fullest extent permitted by Law,
indemnify, defend and save and hold harmless the Administrative Agent and each
Secured Party from and against, and shall pay on within ten (10) Business Days
after demand therefor, any and all damages, losses, liabilities and expenses
(including Attorneys’ Costs) that may be suffered or

 

F-7

Form of Guaranty



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

incurred by the Administrative Agent or such Secured Party in connection with or
as a result of any failure of any Guaranteed Obligations to be the legal, valid
and binding obligations of the Borrower or any applicable Loan Party enforceable
against the Borrower or such applicable Loan Party in accordance with their
terms. The obligations of each Guarantor under this paragraph shall survive the
payment in full of the Guaranteed Obligations and termination of this Guaranty
Agreement.

13. Reinstatement. Each Guarantor agrees that this Guaranty Agreement shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by any Secured Party in respect of any Guaranteed Liabilities
is rescinded or must be restored for any reason, or is repaid by any Secured
Party in whole or in part in good faith settlement of any pending or threatened
avoidance claim.

14. Attorney-in-Fact. To the extent permitted by law, each Guarantor hereby
appoints the Administrative Agent, for the benefit of the Secured Parties, as
such Guarantor’s attorney-in-fact for the purposes of carrying out the
provisions of this Guaranty Agreement and taking any action and executing any
instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is coupled with an interest
and is irrevocable; provided, that the Administrative Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of an Event of Default.

15. Reliance. Each Guarantor represents and warrants to the Administrative
Agent, for the benefit of the Secured Parties, that: (a) such Guarantor has
adequate means to obtain on a continuing basis (i) information concerning the
Loan Parties and the Loan Parties’ financial condition and affairs and (ii) such
other information as it deems material in deciding to provide this Guaranty
Agreement and any Guaranty Joinder Agreement (“Other Information”), and has
adequate access to the Loan Parties’ books and records and to such Other
Information; (b) such Guarantor is not relying on any Secured Party or its or
their employees, directors, agents or other representatives or Affiliates, to
provide any such information, now or in the future; (c) such Guarantor has been
furnished with and reviewed the terms of the Credit Agreement and such other
Loan Documents and Related Agreements as it has requested, is executing this
Guaranty Agreement (or the Guaranty Joinder Agreement to which it is a party, as
applicable) freely and deliberately, and understands the obligations and
financial risk undertaken by providing this Guaranty Agreement (and any Guaranty
Joinder Agreement); (d) such Guarantor has relied solely on the Guarantor’s own
independent investigation, appraisal and analysis of the Borrower and the other
Loan Parties, such Persons’ financial condition and affairs, the Other
Information, and such other matters as it deems material in deciding to provide
this Guaranty Agreement (and any Guaranty Joinder Agreement) and is fully aware
of the same; and (e) such Guarantor has not depended or relied on any Secured
Party or its or their employees, directors, agents or other representatives or
Affiliates, for any information whatsoever concerning the Borrower or the
Borrower’s financial condition and affairs or any other matters material to such
Guarantor’s decision to provide this Guaranty Agreement (and any Guaranty
Joinder Agreement), or for any counseling, guidance, or special consideration or
any promise therefor with respect to such decision. Each Guarantor agrees that
no Secured Party has any duty or responsibility whatsoever, now or in the
future, to provide to such Guarantor any information concerning the Borrower or
any other Loan Party or such Persons’ financial condition and affairs, or any
Other

 

F-8

Form of Guaranty



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

Information, other than as expressly provided herein, and that, if such
Guarantor receives any such information from any Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, such
Guarantor will independently verify the information and will not rely on any
Secured Party or its or their employees, directors, agents or other
representatives or Affiliates, with respect to such information.

16. Rules of Interpretation. The rules of interpretation contained in
Section 1.02 of the Credit Agreement shall be applicable to this Guaranty
Agreement and each Guaranty Joinder Agreement and are hereby incorporated by
reference. All representations and warranties contained herein shall survive the
delivery of documents and any extension of credit referred to herein or
guaranteed hereby.

17. Entire Agreement. This Guaranty Agreement and each Guaranty Joinder
Agreement, together with the Credit Agreement and the other Loan Documents,
constitute and express the entire understanding between the parties hereto with
respect to the subject matter hereof, and supersede all prior negotiations,
agreements, understandings, inducements, commitments or conditions, express or
implied, oral or written, except as herein contained. The express terms hereof
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof. Except as provided in Section 22,
neither this Guaranty Agreement nor any Guaranty Joinder Agreement nor any
portion or provision hereof or thereof may be changed, altered, modified,
supplemented, discharged, canceled, terminated, or amended orally or in any
manner other than as provided in the Credit Agreement.

18. Binding Agreement; Assignment. This Guaranty Agreement, each Guaranty
Joinder Agreement and the terms, covenants and conditions hereof and thereof,
shall be binding upon and inure to the benefit of the parties hereto and
thereto, and to their respective heirs, legal representatives, successors and
assigns; provided, however, that no Guarantor shall be permitted to assign any
of its rights, powers, duties or obligations under this Guaranty Agreement, any
Guaranty Joinder Agreement or any other interest herein or therein except as
expressly permitted herein or in the Credit Agreement. Without limiting the
generality of the foregoing sentence of this Section 18, any Lender may assign
to one or more Persons, or grant to one or more Persons participations in or to,
all or any part of its rights and obligations under the Credit Agreement (to the
extent permitted by the Credit Agreement); and to the extent of any such
assignment or participation such other Person shall, to the fullest extent
permitted by law, thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, subject however, to the
provisions of the Credit Agreement, including Article IX thereof (concerning the
Administrative Agent) and Section 10.06 thereof concerning assignments and
participations. All references herein to the Administrative Agent shall include
any successor thereof.

19. Secured Cash Management Agreements and Secured Hedge Agreements. No Secured
Party (other than the Administrative Agent) that obtains the benefit of this
Guaranty Agreement shall have any right to notice of any action or to consent
to, direct or object to any action hereunder (including the release, impairment
or modification of any Guarantors’ Obligations or security therefor) other than
in its capacity as a Lender or the L/C Issuer and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Guaranty Agreement to the contrary, the Administrative Agent
shall only be required to verify the payment of, or that other satisfactory
arrangement have been made with

 

F-9

Form of Guaranty



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

respect to, the Secured Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements to the extent the Administrative Agent
has received written notice of such Secured Obligations, together with such
supporting documentation as it may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be. Each Secured Party not a party to the
Credit Agreement that obtains the benefit of this Guaranty Agreement shall be
deemed to have acknowledged and accepted the appointment of the Administrative
Agent pursuant to the terms of the Credit Agreement, and that with respect to
the actions and omissions of the Administrative Agent hereunder or otherwise
relating hereto that do or may affect such Secured Party, the Administrative
Agent and each of its Related Parties shall be entitled to all the rights,
benefits and immunities conferred under Article IX of the Credit Agreement.

20. Severability. If any provision of this Guaranty Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Guaranty Agreement shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

21. Counterparts. This Guaranty Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Guaranty
Agreement to produce or account for more than one such counterpart executed by
the Guarantors against whom enforcement is sought. Without limiting the
foregoing provisions of this Section 21, the provisions of Section 10.10 of the
Credit Agreement shall be applicable to this Guaranty Agreement.

22. Termination. Subject to reinstatement pursuant to Section 13 hereof, this
Guaranty Agreement and each Guaranty Joinder Agreement, and all of the
Guarantors’ Obligations hereunder (excluding those Guarantors’ Obligations
relating to Guaranteed Liabilities that expressly survive such termination)
shall without delivery of any instrument or performance of any act by any party
terminate on the Facility Termination Date.

23. Remedies Cumulative; Late Payments. All remedies hereunder are cumulative
and are not exclusive of any other rights and remedies of the Administrative
Agent or any other Secured Party provided by law or under the Credit Agreement,
the other Loan Documents or other applicable agreements or instruments. The
making of the Loans and other credit extensions pursuant to the Credit Agreement
and other Related Agreements shall be conclusively presumed to have been made or
extended, respectively, in reliance upon each Guarantor’s guaranty of the
Guaranteed Liabilities, subject to the limitations set forth in Section 1,
pursuant to the terms hereof. Any amounts not paid when due under this Guaranty
Agreement shall bear interest from the date of demand until paid in full at the
Default Rate, to the extent permitted by applicable law.

24. Notices. Any notice required or permitted hereunder or under any Guaranty
Joinder Agreement shall be given, (a) with respect to each Guarantor, at the
address of the Borrower indicated in Schedule 10.02 of the Credit Agreement and
(b) with respect to the Administrative Agent or any other Secured Party, at the
Administrative Agent’s address

 

F-10

Form of Guaranty



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

indicated in Schedule 10.02 of the Credit Agreement. All such addresses may be
modified, and all such notices shall be given and shall be effective, as
provided in Section 10.02 of the Credit Agreement for the giving and
effectiveness of notices and modifications of addresses thereunder.

25. Joinder. Each Person that shall at any time execute and deliver to the
Administrative Agent a Guaranty Joinder Agreement substantially in the form
attached as Exhibit A hereto shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Guarantor,
and all references herein and in the other Loan Documents to the Guarantors or
to the parties to this Guaranty Agreement shall be deemed to include such Person
as a Guarantor hereunder.

26. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS GUARANTY AGREEMENT AND EACH GUARANTY JOINDER AGREEMENT
AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS GUARANTY
AGREEMENT OR ANY GUARANTY JOINDER AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL
OBLIGATION LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURSDICTION. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY AGREEMENT OR
ANY GUARANTY JOINDER AGREEMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO,
IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY

 

F-11

Form of Guaranty



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

AGREEMENT OR IN ANY GUARANTY JOINDER AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY AGREEMENT OR ANY GUARANTY
JOINDER AGREEMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS GUARANTY AGREEMENT OR ANY GUARANTY JOINDER AGREEMENT IN
ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 24. NOTHING IN THIS
GUARANTY AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

27. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY AGREEMENT OR ANY GUARANTY JOINDER AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AGREEMENT OR ANY GUARANTY JOINDER
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

[Signature page follows.]

 

F-12

Form of Guaranty



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.

GUARANTORS:

[                                                              ]13

By: _______________________________________

Name: ____________________________________

Title: ____________________________________

[                                                              ]

By: _______________________________________

Name: ____________________________________

Title: ____________________________________

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative Agent

By: _______________________________________

Name: ____________________________________

Title: ____________________________________

 

 

13 

Insert Guarantors as applicable.

 

F-13

Form of Guaranty



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

EXHIBIT A

Form of Guaranty Joinder Agreement

GUARANTY JOINDER AGREEMENT

THIS GUARANTY JOINDER AGREEMENT dated as of _____________, 20__ (this “Guaranty
Joinder Agreement”), is made by _______________________________, a
________________ (the “Joining Guarantor”), in favor of BANK OF AMERICA, N.A.,
in its capacity as Administrative Agent (the “Administrative Agent”) for the
Secured Parties (as defined in the Credit Agreement referenced below; all
capitalized terms used but not defined herein shall have the meanings provided
therefor in such Credit Agreement).

RECITALS:

A. Varian Medical Systems, Inc., a Delaware corporation (the “Borrower”), the
Lenders party thereto and the Administrative Agent are party to a Credit
Agreement dated as of April 27, 2012 (as in effect on the date hereof, the
“Credit Agreement”).

B. Certain Subsidiaries of the Borrower are party to a Guaranty Agreement dated
as of [________ __, 20__] (as in effect on the date hereof, the “Guaranty
Agreement”).

C. The Joining Guarantor is a Subsidiary of the Borrower and is required by the
terms of the Credit Agreement to be joined as a party to the Guaranty Agreement
as a Guarantor (as defined in the Guaranty Agreement).

D. The Joining Guarantor will materially benefit directly or indirectly from the
extensions of credit made from time to time under the Credit Agreement, Secured
Cash Management Agreements and Secured Hedge Agreements.

In order to induce the Secured Parties to from time to time to extend credit
under the Credit Agreement, Secured Cash Management Agreements and Secured Hedge
Agreements, the Joining Guarantor hereby agrees as follows:

1. Joinder. The Joining Guarantor hereby irrevocably, absolutely and
unconditionally becomes a party to the Guaranty Agreement as a Guarantor and is
bound by all the terms, conditions, obligations, liabilities and undertakings of
each Guarantor or to which each Guarantor is subject thereunder, including
without limitation the joint and several, unconditional, absolute, continuing
and irrevocable guarantee to the Administrative Agent for the benefit of the
Secured Parties of the payment and performance in full of the Guaranteed
Liabilities (as defined in the Guaranty Agreement) whether now existing or
hereafter arising, subject to the limitations set forth in Section 1 of the
Guaranty Agreement, all with the same force and effect as if the Joining
Guarantor were a signatory to the Guaranty Agreement.

2. Affirmations. The Joining Guarantor hereby acknowledges and reaffirms as of
the date hereof with respect to itself, its properties and its affairs each of
the waivers, representations, warranties, acknowledgements and certifications
applicable to any Guarantor contained in the Guaranty Agreement.

 

F-14

Form of Guaranty



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

3. Severability. If any provision of this Guaranty Joinder Agreement is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Guaranty Joinder Agreement
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

4. Counterparts. This Guaranty Joinder Agreement may be executed in any number
of counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Guaranty Joinder
Agreement to produce or account for more than one such counterpart executed by
the Joining Guarantor. Without limiting the foregoing provisions of this
Section 4, the provisions of Section 10.10 of the Credit Agreement shall be
applicable to this Guaranty Joinder Agreement.

5. Delivery. The Joining Guarantor hereby irrevocably waives notice of
acceptance of this Guaranty Joinder Agreement and acknowledges that the
Guaranteed Liabilities are and shall be deemed to be incurred, and credit
extensions under the Loan Documents, Secured Cash Management Agreements and
Secured Hedge Agreements made and maintained, in reliance on this Guaranty
Joinder Agreement and the Joining Guarantor’s joinder as a party to the Guaranty
Agreement as herein provided.

6. Governing Law; Jurisdiction; Waiver of Jury Trial; Etc. The provisions of
Sections 26 and 27 of the Guaranty Agreement are hereby incorporated by
reference as if fully set forth herein.

 

[Signature page follows.]

 

F-15

Form of Guaranty



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

IN WITNESS WHEREOF, the Joining Guarantor has duly executed and delivered this
Guaranty Joinder Agreement as of the day and year first written above.

JOINING GUARANTOR:

_________________________________________

By:_______________________________________

Name: ____________________________________

Title: ____________________________________

 

F-16

Form of Guaranty



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

EXHIBIT G

LEGAL OPINION OF DLA PIPER

________, 2012

Bank of America, N.A.,

  as Administrative Agent and Lender

  and the Lenders under the Credit Agreement

  referred to below

Agency Management

Mail Code: WA1-501-17-32

800 Fifth Avenue, Floor 17

Seattle, WA 98104

 

  Re: Varian Medical Systems, Inc.

Ladies and Gentlemen:

We have acted as special counsel to Varian Medical Systems, Inc., a Delaware
corporation (the “Borrower”), in connection with the execution and delivery of
the Credit Agreement, dated as of the date hereof (the “Credit Agreement”),
among the Borrower, the Lenders from time to time party thereto (each a “Lender”
and collectively, the “Lenders”), and Bank of America, N.A., as Administrative
Agent (the “Administrative Agent”), Swing Line Lender and L/C Issuer, and each
of the other agreements listed on Schedule 1 hereto (collectively with the
Credit Agreement, the “Transaction Documents”).

This opinion is being delivered to the Administrative Agent pursuant to
Section 4.01(a)(vi) of the Credit Agreement. Capitalized terms used in this
opinion, that are not otherwise defined in this opinion, shall have the
respective meanings assigned to them in the Credit Agreement.

In connection with the opinions expressed herein, we have made such examinations
of law as we considered appropriate or advisable for purposes hereof. As to
matters of fact material to the opinions expressed herein, we have relied upon,
and assumed the accuracy, completeness and genuineness of all representations
and warranties made by the parties to the Transaction Documents and the
certificates of certain government officials and of officers of the Borrower
described below. We have made no independent investigation of any of the facts
stated in any such representations, warranties or certificates. We have also
examined executed originals or copies, certified or otherwise identified to our
satisfaction of:

(i) the executed Transaction Documents;

(ii) the Restated Certificate of Incorporation of the Borrower, certified by the
Delaware Secretary of State as of March 30, 2012 and certified to us by an
officer of the Borrower as being complete and in full force and effect as of the
date of this opinion, and a copy of the by-laws of the Borrower certified to us
by an officer of the Borrower as being complete and in full force and effect as
of the date of this opinion (collectively, the “Organizational Documents”);

 

G-1

Opinion of DLA Piper



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

Bank of America, N.A.,

as Administrative Agent and Lender and

the Lenders under the Credit Agreement

                    , 2012

Page 2

 

(iii) the records of the proceedings and actions of the Board of Directors of
the Borrower with respect to the transactions contemplated by the Transaction
Documents, certified as true, accurate and complete, and in full force and
effect, by an officer of the Borrower;

(iv) the Designated Agreements (as defined below);

(v) certain certificates, each made by an officer of the Borrower, dated
April 27, 2012 (collectively, the “Officer Certificates” and each an “Officer
Certificate”), as to the matters set forth therein; and

(vi) such other certificates, documents and matters as we have deemed necessary
and appropriate to render the opinions set forth in this opinion, subject to the
limitations, assumptions, and qualifications noted below.

In basing the opinions and other matters set forth herein on “our knowledge,”
the words “our knowledge” signify that, in the course of our representation of
the Borrower in connection with the Transaction Documents, no information has
come to our attention that would give us current actual knowledge that any such
opinions or other matters are not accurate or that any of the documents,
certificates, reports, and information on which we have relied are not accurate
and complete. We have undertaken no independent investigation or verification of
such matters and any limited inquiry undertaken by us during the preparation of
this opinion letter should not be regarded as such an inquiry or investigation;
no inference as to our knowledge of any matters bearing on the accuracy of any
such statement should be drawn from the fact of our representation of the
Borrower. The words “our knowledge” and similar language used herein are
intended to be limited to the knowledge of the lawyers within our firm who have
worked on the transactions described in the Transaction Documents on behalf of
the Borrower. We specifically did not undertake a search of the records of any
court or government agency to determine if there is any outstanding judgment or
pending litigation with respect to the Borrower.

For purposes of this opinion, the term “Applicable Laws” means those substantive
laws, rules and regulations of State of New York, the substantive federal laws
of the United States of America, and the Delaware General Corporation Law
(“DGCL”). Opinions of counsel licensed to practice law in states other than the
State of New York have not been obtained to support the opinions contained
herein. With respect to our opinions regarding the DGCL, our opinions are based
solely on a review of the current promulgated version of the DGCL, Del. Code
Ann., Title 8 (2009). We have not reviewed any other statutes of the State of
Delaware or judicial decisions construing the DGCL. By rendering the opinions
set forth herein we do not intend to indicate

 

G-2

Opinion of DLA Piper



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

Bank of America, N.A.,

as Administrative Agent and Lender and

the Lenders under the Credit Agreement

                    , 2012

Page 3

 

that the attorneys participating in the preparation of this opinion are experts
on the laws of the State of Delaware. We express no opinion as to the laws of
any other state or jurisdiction of the United States or of any foreign
jurisdiction other than the Applicable Laws. We further disclaim any opinion as
to any statute, rule, regulation, ordinance, order or other promulgation of any
regional or local governmental body, any municipality, or any political
subdivision or as to any related judicial or administrative decision. We have
made no inquiry into the laws and regulations of any other jurisdiction or
jurisdictions or as to laws relating to choice of law or conflicts of law
principles.

Our opinion in Paragraph 1 below as to the valid existence, qualification to do
business and good standing of the Borrower is based solely on our review of
certificate of good standing issued by the Delaware Secretary of State. We have
made no additional investigation after the respective dates of those
certificates.

With respect to our opinions in Paragraph 4 below:

(a) any such opinions as to Applicable Laws, are limited to those Applicable
Laws that are binding on the Borrower and, in our experience, are normally
applicable to transactions of the type provided for in the Loan Documents,
without our having made any special investigation concerning any other law, rule
or regulation;

(b) we have assumed that the Borrower will not in the future take any
discretionary action (including a decision not to act) permitted by the
Transaction Documents that would cause the performance of any Transaction
Document to violate any Applicable Laws or any order, judgment or decree under
any Applicable Laws, or to violate, conflict with or breach or contravene any of
the Designated Agreements; and

(c) we have relied solely upon a representation made to us in an Officer
Certificate to the effect that there are no judgments, decrees or orders binding
upon or affecting the Borrower or its property or assets.

We express no opinion as to the effect of (i) the compliance or noncompliance of
the Administrative Agent or any Lender with any state, federal or other laws,
rules or regulations applicable to it or (ii) the legal or regulatory status or
nature of the Administrative Agent or any Lender on the opinions herein stated.

To the extent that any of the Designated Agreements is governed by the laws of
any jurisdiction other than the State of New York, we have assumed that each
such agreement is governed by the laws of the State of New York, and our opinion
relating to those agreements is based solely upon the plain meaning of their
language without regard to interpretation or construction that might be
indicated by the laws governing those agreements and instruments and

 

G-3

Opinion of DLA Piper



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

Bank of America, N.A.,

as Administrative Agent and Lender and

the Lenders under the Credit Agreement

                    , 2012

Page 4

 

without consideration of any parol evidence. We have not examined the question
of what law would govern interpretation or enforcement of any Designated
Agreement or any Transaction Document. Moreover, we have not reviewed, and
express no opinion on: (i) covenants, including financial covenants, or similar
provisions requiring financial calculations or determinations to ascertain
compliance; or (ii) provisions relating to the occurrence of a “material adverse
event”, “material adverse change”, “material adverse effect” or words of similar
import contained in any document, agreement or instrument. Without limiting the
generality of the foregoing, with your permission, we express no opinion with
respect to whether the Borrower’s execution and delivery of, and performance
under, the Transaction Documents, does or will conflict with, result in any
breach or contravention of, or result in the creation or imposition of any lien,
security interest or other encumbrance upon any assets of the Borrower pursuant
to, any of Sections 5D, 6A, 6B, 6C or 8D of the Prudential Agreement. We call
your attention to the fact that the Borrower’s compliance with those provisions,
in some cases, requires financial calculations that may change from time to
time, and that the Borrower’s ability to achieve or maintain compliance with
those provisions may be impaired by events and circumstances that it does not
control.

In examining the Transaction Documents, and in rendering the opinions set forth
below, we have also assumed the following:

(a) with respect to each of the parties to the Transaction Documents other than
the Borrower (i) such party has the requisite corporate, limited liability or
similar power and authority and has taken all action necessary to authorize it
to execute and deliver each of the Transaction Documents, (ii) such party has
duly and validly executed and delivered each of the Transaction Documents,
(iii) the execution and delivery of the Transaction Documents by each of such
parties and the consummation of the transactions contemplated thereby will not
conflict with or result in a violation of any of each of such parties’
respective organizational documents and each instrument, agreement, and other
document executed in connection with the Transaction Documents to which such
party is a signatory, and (iv) no consent, approval or action of, or filing by
or with, any governmental or public body or authority of any jurisdiction, is
required to authorize, or is otherwise required in connection with, the
execution, delivery and performance by such party of any of the Transaction
Documents to which such party is a party;

(b) with respect to each of the parties to the Transaction Documents other than
the Borrower, each such party’s obligations set forth in the Transaction
Documents, are its legal, valid and binding obligations, enforceable in
accordance with their respective terms;

(c) each person executing any such instrument, agreement, or other document on
behalf of any such party (other than the Borrower) is duly authorized to do so;

 

G-4

Opinion of DLA Piper



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

Bank of America, N.A.,

as Administrative Agent and Lender and

the Lenders under the Credit Agreement

                    , 2012

Page 5

 

(d) each natural person executing any such instrument, agreement, or other
document is legally competent and has the legal capacity to do so;

(e) the Transaction Documents accurately describe and contain the mutual
understandings of the parties, there are no oral or written modifications of or
amendments or supplements to the Transaction Documents, and there has been no
waiver of any of the provisions of the Transaction Documents by actions or
conduct of the parties or otherwise;

(f) the Administrative Agent and the Lenders have received all documents,
instruments and agreements that they are entitled to receive under the
Transaction Documents;

(g) all documents submitted to us as originals are genuine and authentic, all
documents submitted to us as certified or photostatic copies or telecopies
conform to the original document (and the authenticity of the originals of such
copies), all signatures on all documents submitted to us for examination (and
including signatures on photocopies and telecopies) are genuine and all public
records that we reviewed are accurate and complete;

(h) there has been no mutual mistake of fact, or misunderstanding or fraud,
duress or undue influence in connection with the negotiation, delivery and
execution of the Transaction Documents; and

(i) there are and have been no agreements or understandings among the parties,
written or oral, and there is and has been no usage of trade or course of prior
dealing among the parties that would, in either case, vary, supplement, or
qualify the terms of the Transaction Documents.

Based on our review of the foregoing, and subject to the limitations,
assumptions, and qualifications set forth herein, it is our opinion that, as of
the date of this opinion:

2. The Borrower is a corporation validly existing and in good standing under the
laws of the State of Delaware.

3. The Borrower has the requisite corporate power under the DGCL and the
Organizational Documents to execute, deliver and perform its obligations under
the Transaction Documents. The Transaction Documents have been duly authorized
by all necessary corporate action on the part of the Borrower under the DGCL and
the Organizational Documents, and the Transaction Documents have been duly
executed and delivered by the Borrower.

4. Each of the Transaction Documents constitutes a valid and legally binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other similar laws
affecting the rights of creditors generally and subject to general principles of

 

G-5

Opinion of DLA Piper



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

Bank of America, N.A.,

as Administrative Agent and Lender and

the Lenders under the Credit Agreement

                    , 2012

Page 6

 

equity, regardless of whether such enforceability is considered in a proceeding
at law or in equity.

5. The execution, delivery and performance of the Transaction Documents by the
Borrower will not (i) violate the terms of its Organizational Documents,
(ii) conflict with, or result in any breach or contravention of, the agreements
to which the Borrower is a party and which are listed on Schedule 2 hereto (the
“Designated Agreements”) or result in the creation or imposition of any lien,
security interest or other encumbrance (except as contemplated by the
Transaction Documents) upon any assets of the Borrower pursuant to the terms of
any Designated Agreement, (iii) result in a violation of any Applicable Laws, or
(iv) based solely upon the Borrower’s disclosure of orders, judgments and
decrees, if any, in an Officer Certificate, and our review of such orders,
judgments and decrees, result in a violation of any order, judgment or decree
under Applicable Laws applicable to the Borrower or by which any property or
asset of the Borrower is bound or affected, if any.

5. Based solely on the Officer Certificates, no consent or approval of, or
filing with, any governmental authority of the State of New York or under the
DGCL is required for the execution and delivery by the Borrower of the
Transaction Documents, or if required, the requisite consent or approval has
been obtained, the requisite filing has been accomplished, or the requisite
action has been taken.

The opinions set forth above are subject to the following further assumptions,
qualifications, and limitations:

A. We express no opinion concerning any state securities laws or regulations,
including, without limitation, any “Blue Sky” laws.

B. Our opinions in opinion paragraph 3 are subject to the following additional
assumptions and qualifications:

(i) public policy considerations, statutes or court decisions that may limit the
rights of a party to obtain indemnification or contribution;

(ii) we express no opinion on the enforceability of any provisions permitting
modifications of the Transaction Documents only if in writing, or stating that
the provisions of any Transaction Document are severable;

(iii) the unenforceability of unspecified fees or charges imposed in the sole
discretion of the Administrative Agent or Lenders;

(iv) enforceability may be limited to the extent that remedies are sought by a
party with respect to a breach that a court concludes is not material or does
not adversely affect such

 

G-6

Opinion of DLA Piper



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

Bank of America, N.A.,

as Administrative Agent and Lender and

the Lenders under the Credit Agreement

                    , 2012

Page 7

 

party, and enforceability may be limited by any unconscionable, inequitable, or
unreasonable conduct on the part of such party seeking enforcement, defenses
arising from such party’s failure to act in accordance with the terms and
conditions of the Transaction Documents, defenses arising as a consequence of
the passage of time, or defenses arising as a result of such party’s failure to
act reasonably or in good faith or to comply with the terms of the Transaction
Documents;

(v) we express no opinion on the enforceability of the self-help, non-judicial
remedies provided in the Transaction Documents;

(vi) we express no opinion on the enforceability of any provisions of the
Transaction Documents requiring any party to waive any procedural, judicial, or
substantive rights or defenses, such as rights to notice, right to a jury trial,
statutes of limitation, appraisal or valuation rights, and marshaling of assets,
or any provisions purporting to waive any right to consequential or other
damages, or any provisions purporting to require the Borrower to give notice to
the Administrative Agent or any Lender of any acts or omissions of the
Administrative Agent or any Lender or any of such party’s agents or employees;

(vii) the provisions of the Transaction Documents which provide for jurisdiction
of the courts of any particular jurisdiction may not be binding on the courts in
the forums selected or excluded;

(viii) we express no opinion with respect to the availability of specific
performance, injunctive relief, or other equitable remedies with respect to any
of the provisions of the Transaction Documents; and

(ix) the provisions regarding the remedies available to the Administrative Agent
or the Lenders on default as set forth in the Transaction Documents are subject
to certain procedural requirements which affect and may restrict rights and
remedies stated to be available to Administrative Agent or the Lenders.

C. We express no opinion herein as to the applicability or effect of any
fraudulent transfer or similar law on the Transaction Documents or any
transactions contemplated thereby.

D. Other than as expressly specified herein, we render no opinion as to any
agreement, document, certificate or instrument, other than the Transaction
Documents (including agreements, documents, certificates or instruments that may
be an exhibit to, or referred to in or contemplated by any of the Transaction
Documents). To the extent that any Transaction Document refers to, or
incorporates, any term or terms from any other agreement or document, we assume
that (i) such agreement or document exists and contains the intended term or
terms

 

G-7

Opinion of DLA Piper



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

Bank of America, N.A.,

as Administrative Agent and Lender and

the Lenders under the Credit Agreement

                    , 2012

Page 8

 

and (ii) an original or copy of such agreement or document has been provided to
the parties to such Loan Document.

E. Statements in this opinion as to enforceability are further limited to the
extent that judicial decisions may permit the introduction of extrinsic evidence
to interpret the terms of written contracts.

F. We express no opinion on provisions in the Transaction Documents, if any,
which waive the requirements of good faith, notice and commercial reasonableness
under the Uniform Commercial Code as enacted in any state, to the extent such
requirements cannot be waived by consent. We further advise that the award and
the amount of attorney’s fees are subject to the discretion of the court before
which any proceeding involving the Transaction Documents may be brought.

G. We express no opinion as to (i) any federal, state or local laws, rules or
regulations relating to criminal matters, securities, antitrust, tax, land use
and zoning, environmental, pollution, RICO, criminal or civil forfeiture, ERISA,
employee benefits, the Federal Reserve Board, the Federal Energy Regulatory
Commission, intellectual property, health safety and welfare, anti-terrorism
(including the USA PATRIOT Act), anti-money laundering, hazardous materials,
privacy, insurance, gaming, usury, banking, or any treaties; or (ii) the
issuance or availability of any governmental permits, licenses or certificates
concerning the occupancy or physical condition of any property or any activities
conducted thereon.

H. The enforceability of certain provisions of the Transaction Documents, if
any, (including, without limitation, provisions that purport to permit the
Administrative Agent or the Lenders to increase the rate of interest or to
collect a late charge or prepayment penalty in the event of delinquency or
default) may be subject to or limited by statutes and judicial decisions which
limit or deny enforcement of such provisions under circumstances where the
enforcement of such provisions, the imposition of such charges, or the amount
thereof, as the case may be, is found to impose a penalty or forfeiture, or to
constitute an invalid liquidated damages provision.

I. We express no opinion as to the validity or enforceability of any provisions
that:

(i) address the enforceability of any provision pursuant to which the Borrower
agreed to make payments without setoff, defense or counterclaim or to release
any claims;

(ii) purport to require the award or payment of attorneys’ fees, expenses or
costs where such provisions in any action where the Administrative Agent or the
Lenders are not the prevailing party;

 

G-8

Opinion of DLA Piper



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

Bank of America, N.A.,

as Administrative Agent and Lender and

the Lenders under the Credit Agreement

                    , 2012

Page 9

 

(iii) provide that rights or remedies are not exclusive, that every right or
remedy is cumulative and may be exercised in addition to or with any other right
or remedy, that the election of some particular remedy or remedies does not
preclude recourse to one or another remedy or that failure to exercise or delay
in exercising rights or remedies will not operate as a waiver of any such right
or remedy;

(iv) prohibit waiver of any terms or provisions of any of the Transaction
Documents other than in writing or prohibit oral modifications thereof or
modification by course of dealing to the extent such provisions are inconsistent
with applicable law;

(v) provide for penalties, liquidated damages, acceleration of future amounts
due (other than principal) without appropriate discount to present value; or

(vi) attempt to change or waive rules of evidence or fix the method or quantum
of proof to be applied in litigation or similar proceedings.

K. We express no opinion with respect to the creation, attachment, perfection or
priority of any lien or security interest.

L. The Transaction Documents contemplate that certain filings are to be made
with governmental authorities. We express no opinion with respect to any such
filings. We further assume that the Administrative Agent and the Lenders are not
relying on us for the recordation or filing of any Transaction Documents or for
any recordation or filing contemplated by any Transaction Documents.

M. We express no opinion on the enforceability of any provisions of the
Transaction Documents that entitle the Administrative Agent or the Lenders as a
matter of right, to the appointment of a receiver after the occurrence of a
default.

N. We express no opinion on the enforceability of any provisions of the
Transaction Documents requiring any party to indemnify the Administrative Agent
or the Lenders or any other person or its or their directors, officers, agents,
employees, or successors or assigns, or any provisions exculpating the
Administrative Agent or the Lenders from liability for its actions or inaction
to the extent such indemnification or exculpation is contrary to public policy
or law.

The opinions expressed in this opinion are solely for use of the Administrative
Agent and the Lenders and their respective successors and permitted assigns and
these opinions may not be relied on by any other persons without our prior
written approval. The opinions expressed in this opinion are rendered to the
Administrative Agent and the Lenders (and their respective successors and
permitted assigns) with respect to such facts existing and such Applicable Laws
in effect as of the date hereof and as they presently apply, and we assume no
obligation to

 

G-9

Opinion of DLA Piper



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

Bank of America, N.A.,

as Administrative Agent and Lender and

the Lenders under the Credit Agreement

                    , 2012

Page 10

 

supplement this opinion in the event of any change in Applicable Laws or in the
facts upon which any of the opinions herein are based. The opinions expressed
herein are limited to the matters set forth in this opinion, and no other
opinions should be inferred beyond the matters expressly stated.

This opinion may not be quoted, filed with any governmental authority or any
other person (except as provided in the foregoing paragraph) or utilized for any
other purpose without our prior written approval unless required by any
Applicable Laws, and if any such Applicable Laws require that this opinion be
quoted, filed with any governmental authority or any other person or utilized
for any other purpose, then without our prior written approval this opinion may
be so quoted, filed or utilized only to the extent (and only for the specific
purpose) required by such Applicable Laws.

Very truly yours,

 

G-10

Opinion of DLA Piper



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

SCHEDULE 1

TRANSACTION DOCUMENTS

 

     Each of the following documents is dated as of the date of this opinion:

 

1. Credit Agreement

 

2. Pledge Agreement, among the Borrower, certain subsidiaries of the Borrower
from time to time party thereto, and the Administrative Agent

 

3. Note, by the Borrower in favor of Bank of America, N.A.

 

  4. Note, by the Borrower in favor of Wells Fargo Bank, National Association

 

G-11

Opinion of DLA Piper



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

SCHEDULE 2

DESIGNATED AGREEMENTS

 

1. Amended and Restated Distribution Agreement, dated as of January 14, 1999, by
and among Varian Associates, Inc. (now named Varian Medical Systems, Inc.),
Varian, Inc. and Varian Semiconductor Equipment Associates, Inc.

 

2. Amended and Restated Note Purchase and Private Shelf Agreement, dated as of
April 2, 1999, between the Borrower and Prudential Insurance Company of America
(the “Prudential Agreement”).

 

3. Intellectual Property Agreement, dated April 2, 1999, by and among Varian
Associates, Inc., Varian, Inc. and Varian Semiconductor Equipment Associates,
Inc.

 

4. Amended and Restated 2005 Deferred Compensation Plan of the Borrower.

 

5. Management Incentive Plan of the Borrower.

 

6. 2010 Employee Stock Purchase Plan of the Borrower.

 

G-12

Opinion of DLA Piper



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

EXHIBIT H

FORM OF PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT dated as of April 27, 2012 (this “Pledge Agreement”), is
being entered into among VARIAN MEDICAL SYSTEMS, INC., a Delaware corporation
(the “Borrower”), EACH OF THE UNDERSIGNED SUBSIDIARIES OF THE BORROWER AND EACH
OTHER PERSON THAT SHALL BECOME A PARTY HERETO BY EXECUTION OF A PLEDGE JOINDER
AGREEMENT (each a “Pledgor”, and, together with the Borrower, collectively, the
“Pledgors”), and BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) for each of the Secured Parties (as
defined in the Credit Agreement referenced below).

RECITALS:

A. Pursuant to a Credit Agreement dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Administrative Agent, Bank of America,
N.A., as Swing Line Lender and L/C Issuer, and the lenders now or hereafter
party thereto (the “Lenders”), the Lenders have agreed to provide to the
Borrower a revolving credit facility with a letter of credit sublimit and swing
line facility.

B. Certain additional extensions of credit may be made from time to time for the
benefit of one or more Loan Parties pursuant to certain Secured Cash Management
Agreements and Secured Hedge Agreements (each as defined in the Credit
Agreement).

C. It is a condition precedent to the Secured Parties’ obligations to extend
such credit that the Pledgors shall have executed and delivered this Pledge
Agreement to the Administrative Agent.

In order to induce the Secured Parties to from time to time to extend credit
under the Credit Agreement and such Secured Cash Management Agreements and
Secured Hedge Agreements, the parties hereto agree as follows:

1. Certain Definitions. All capitalized terms used but not otherwise defined
herein shall have the meanings assigned thereto in the Credit Agreement. Terms
used in this Pledge Agreement that are not otherwise expressly defined herein or
in the Credit Agreement, and for which meanings are provided in the Uniform
Commercial Code of the State of New York (the “UCC”), shall have such meanings
unless the context requires otherwise. In addition, for purposes of this Pledge
Agreement, the following term shall have the following definition:

“Secured Obligations” shall have the meaning given such term in the Credit
Agreement; provided that, notwithstanding anything contained herein to the
contrary, the Secured Obligations shall not at any time as indebtedness is
outstanding under the Note Purchase Agreement exceed an aggregate amount equal
to $1.00 less than the amount that would create an

 

H-1

Form of Pledge Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

obligation to grant a lien or security interest under Section 5D of the Note
Purchase Agreement or that would cause the Borrower to be in breach of
Section 6C(1), 6C(2) or 6C(3) of the Note Purchase Agreement, as such Sections
appear in the form of Note Purchase Agreement provided by the Borrower to the
Administrative Agent prior to the Closing Date, or as amended thereafter with
the written consent of the Administrative Agent and the Required Lenders, not to
be unreasonably withheld (such maximum amount, the “Maximum Amount”), provided
that the Maximum Amount shall be no less than $60,000,000.

2. Pledge of Pledged Interests; Other Collateral.

(a) Subject to the limitations set forth in this Pledge Agreement, as collateral
security for the payment and performance by each Pledgor of its now or hereafter
existing Secured Obligations, each Pledgor hereby pledges and collaterally
assigns to the Administrative Agent for the benefit of the Secured Parties, and
grants to the Administrative Agent, for the benefit of the Secured Parties, a
security interest in all of such Pledgor’s right, title and interest in and to
the following items of property in which it now has or may at any time hereafter
acquire an interest or rights therein, and wheresoever located:

(i) all Equity Interests owned by such Pledgor in all of its Subsidiaries
(limited, in the case of Foreign Subsidiaries and Foreign Subsidiary Holding
Companies, to Equity Interests of First-Tier Foreign Subsidiaries and Foreign
Subsidiary Holding Companies that, when taken together with all other Equity
Interests pledged by the Pledgors hereunder, constitute no more than (x) 65% of
the Voting Equity Interests of each such First Tier Foreign Subsidiary or
Foreign Subsidiary Holding Company and (y) 100% of the other Equity Interests of
each such First Tier Foreign Subsidiary or Foreign Subsidiary Holding Company,
if the pledge of any greater amount would violate applicable Law or result in a
non-de minimis adverse tax consequence to the Borrower or any Subsidiary), in
each case, whether now existing or hereafter created or acquired and subject to
the limitations set forth in this Section 2(a) (collectively, the “Pledged
Interests”), including without limitation the Pledged Interests more
particularly described on Schedule I hereto (such Subsidiaries, together with
all other Subsidiaries whose Equity Interests may be required to be subject to
this Pledge Agreement from time to time, are referred to collectively as the
“Pledged Subsidiaries”);

(ii) all money, securities, security entitlements and other investment property,
dividends, rights, general intangibles and other property at any time and from
time to time (x) declared or distributed in respect of or in exchange for or on
conversion of any Pledged Interest, or (y) by its or their terms exchangeable or
exercisable for or convertible into any Pledged Interest;

(iii) all other property of whatever character or description, including money,
securities, security entitlements and other investment property, and general
intangibles hereafter, in each case, delivered to the Administrative Agent in
substitution for or as an addition to any of the foregoing;

(iv) any proceeds thereof and all certificates and instruments representing or
evidencing any of the foregoing or any proceeds thereof; and

 

H-2

Form of Pledge Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(v) all proceeds of any of the foregoing.

All such Pledged Interests, certificates, instruments, cash, securities,
interests, dividends, rights and other property referred to in clauses
(i) through (v) of this Section 2(a) are herein collectively referred to as the
“Collateral.”

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Pledgor shall be deemed to have granted a security
interest in, any of such Pledgor’s right, title or interest in or to any of the
outstanding capital stock or other ownership interests of a Controlled Foreign
Corporation (as defined below) or a Foreign Subsidiary Holding Company in excess
of 65% of the voting power of all classes of capital stock of or other ownership
interests in such Controlled Foreign Corporation or Foreign Subsidiary Holding
Company entitled to vote; provided that (i) immediately upon the amendment of
the Code to allow the pledge of a greater percentage of the voting power of
capital stock or other ownership interests in a Controlled Foreign Corporation
or Foreign Subsidiary Holding Company without adverse tax consequences, the
Collateral shall include, and the applicable Pledgor shall be deemed to have
granted a security interest in, such greater percentage of capital stock or
other ownership interests of each Controlled Foreign Corporation or Foreign
Subsidiary Holding Company; and (ii) if no adverse tax consequences to the
applicable Pledgor shall arise or exist in connection with the pledge of the
capital stock of or other ownership interest in any Controlled Foreign
Corporation or Foreign Subsidiary Holding Company, the Collateral shall include,
and the applicable Pledgor shall be deemed to have granted a security interest
in, all capital stock and other ownership interests in such Controlled Foreign
Corporation or Foreign Subsidiary Holding Company. As used herein, “Controlled
Foreign Corporation” shall mean a “controlled foreign corporation” as defined in
the Code.

(b) Subject to any other provision of this Pledge Agreement, each Pledgor agrees
to deliver all certificates, instruments or other documents representing any
Collateral to the Administrative Agent at such location as the Administrative
Agent shall from time to time designate by written notice pursuant to Section 23
for its custody at all times until termination of this Pledge Agreement,
together with such instruments of assignment and transfer as reasonably
requested by the Administrative Agent. If any Pledgor, pursuant to the foregoing
sentence, shall have delivered certificates representing more than 65% of the
voting power of all classes of capital stock or other ownership interest of a
Controlled Foreign Corporation or a Foreign Subsidiary Holding Company, the
Administrative Agent shall at any time thereafter accept, in substitution
thereof, certificates representing 65% of such stock or other ownership
interest, which certificates shall be in suitable form for transfer by delivery,
or shall be accompanied by duly executed instruments of transfer or assignment
in blank, all in form and substance reasonably satisfactory to the
Administrative Agent. Immediately upon receipt of such certificates and
instrument, the Administrative Agent shall return to such Pledgor the
certificates and instruments first delivered. In accordance with Section 2(a),
despite the delivery of certificates representing more than 65% (or such greater
percentage as provided in Section 2(a)) of the voting power of all classes of
stock of or other ownership interest of a Controlled Foreign Corporation or a
Foreign Subsidiary Holding Company, such Pledgor shall not be deemed to have
granted a security interest in excess of 65% of such stock or ownership
interests.

 

H-3

Form of Pledge Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(c) Each Pledgor agrees to execute and deliver, or cause to be executed and
delivered by other Persons, at Pledgor’s expense, all share certificates,
documents, instruments, agreements, financing statements (and amendments thereto
and continuations thereof), assignments, control agreements, or other writings
as the Administrative Agent may reasonably request from time to time to carry
out the terms of this Pledge Agreement or to protect or enforce the
Administrative Agent’s Lien and security interest in the Collateral hereunder
granted to the Administrative Agent for the benefit of the Secured Parties. Each
Pledgor further agrees to do and cause to be done upon the Administrative
Agent’s reasonable request, at Pledgor’s expense, all things determined by the
Administrative Agent to be necessary or advisable to perfect and keep in full
force and effect the Lien in the Collateral hereunder granted to the
Administrative Agent for the benefit of the Secured Parties, including the
prompt payment following the Administrative Agent’s written request therefore of
all reasonable documented out-of-pocket fees and expenses incurred by the
Administrative Agent in connection with any filings made to perfect or continue
the Lien and security interest in the Collateral hereunder granted in favor of
the Administrative Agent for the benefit of the Secured Parties.

(d) All filing fees, advances, charges, costs and expenses, including all
documented fees and expenses of counsel (collectively, “Attorneys’ Costs”),
incurred or paid by the Administrative Agent or any Lender in exercising any
right, power or remedy conferred by this Pledge Agreement, or in the enforcement
thereof, shall become a part of the Secured Obligations secured hereunder and
shall be paid to the Administrative Agent for the benefit of the Secured Parties
by the Pledgor in respect of which the same was incurred within ten
(10) Business Days after demand therefor, and any amounts not so paid on demand
(in addition to other rights and remedies resulting from such nonpayment) shall
bear interest from the date of demand until paid in full at the Default Rate, to
the extent permitted by applicable Law.

(e) Each Pledgor agrees to register and cause to be registered the interest of
the Administrative Agent, for the benefit of the Secured Parties, in the Pledged
Interests on its own books and records and the registration books of each of the
Pledged Subsidiaries.

3. Status of Pledged Interests. Each Pledgor hereby represents, warrants and
covenants to the Administrative Agent for the benefit of the Secured Parties,
solely with respect to itself and the Collateral as to which it has or acquires
any interest, that:

(a) All of the Pledged Interests are, as of the date of execution of this Pledge
Agreement or any Pledge Agreement Supplement or Pledge Joinder Agreement, as
applicable, by each Pledgor pledging such Pledged Interests (such date as
applicable with respect to each Pledgor, its “Applicable Date”), and shall at
all times thereafter (i) be validly issued, (ii) are accurately described on
Schedule I (as supplemented from time to time) and (iii) constitute 100% of the
Equity Interests of the applicable Pledged Subsidiaries, except as provided in
Section 2(a) hereof.

 

H-4

Form of Pledge Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(b) The Pledgor is as at its Applicable Date and shall at all times thereafter
(subject to Dispositions permitted under the Credit Agreement) be the sole
registered and record and beneficial owner of the Pledged Interests, free and
clear of all Liens and restrictions on pledge or transfer, including transfer of
voting rights (other than the pledge hereunder and applicable restrictions
pursuant to federal and state and applicable foreign securities laws). Without
limiting the foregoing, the Pledged Interests are not and will not be subject to
any voting trust, shareholders agreement, right of first refusal, voting proxy,
power of attorney or other similar arrangement (other than the rights hereunder
in favor of the Administrative Agent).

(c) At no time shall any Pledged Interests (i) be held or maintained in the form
of a security entitlement or credited to any securities account and (ii) which
constitute a “security” (or as to which the related Pledged Subsidiary has
elected to have treated as a “security”) under Article 8 of the UCC (including,
for the purposes of this Section, the Uniform Commercial Code of any other
applicable jurisdiction) to be maintained in the form of uncertificated
securities. With respect to Pledged Interests that are “securities” under the
UCC, or as to which the issuer has elected at any time to have such interests
treated as “securities” under the UCC, such Pledged Interests are, and shall at
all times be, represented by the share certificates listed on Schedule I (as
supplemented from time to time) hereto, which share certificates, with stock
powers duly executed in blank by the Pledgor, have been delivered to the
Administrative Agent on or before the Applicable Date or, in the case of
Additional Interests as defined in Section 22, shall be delivered pursuant to
Section 22. In addition, with respect to all Pledged Interests, including
Pledged Interests that are not “securities” under the UCC and as to which the
applicable Pledged Subsidiary has not elected to have such interests treated as
“securities” under the UCC, the Pledgor has at its Applicable Date delivered to
the Administrative Agent (or has previously delivered to the Administrative
Agent or, in case of Additional Interests shall deliver pursuant to Section 22)
Uniform Commercial Code financing statements (or appropriate amendments thereto)
duly authorized by the Pledgor and naming the Administrative Agent for the
benefit of the Secured Parties as “secured party,” in form, substance and number
sufficient in the reasonable opinion of the Administrative Agent to be filed in
all UCC filing offices and in all jurisdictions in which filing is necessary or
advisable to perfect in favor of the Administrative Agent for the benefit of the
Secured Parties the Lien on such Pledged Interests, together with all required
filing fees. Without limiting the foregoing provisions of this Section 3(c),
with respect to any Pledged Interests issued by any First Tier Foreign
Subsidiary, each applicable Pledgor shall deliver or cause to be delivered,
(i) in addition to or in substitution for all or any of the foregoing items, as
the Administrative Agent may elect, such other instruments, certificates,
agreements, notices, filings, and other documents, and take or cause to be taken
such other action (including the payment of all taxes, fees, assessments or
other charges in connection therewith), as the Administrative Agent may, in its
sole discretion, determine to be necessary or advisable under the laws of the
jurisdiction of formation of such First Tier Foreign Subsidiary, to grant,
perfect and protect as a first priority lien in such Collateral in favor of the
Administrative Agent for the benefit of the Secured Parties, and (ii) if
requested by the Administrative Agent, an opinion of counsel acceptable in form
and substance to the Administrative Agent issued by a law firm acceptable to the
Administrative Agent licensed to practice law in such foreign jurisdiction,
addressing with respect to such Pledged Interests such matters as the
Administrative Agent may reasonably request.

 

H-5

Form of Pledge Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(d) It has all requisite corporate, limited liability company or other
applicable power, legal right and lawful authority to execute this Pledge
Agreement (and any Pledge Joinder Agreement applicable to it) and to pledge,
assign and transfer its Pledged Interests pursuant to the terms and conditions
of this Pledge Agreement.

(e) The taking possession by Administrative Agent of all certificates and other
instruments constituting Pledged Interests from time to time (with any necessary
endorsements or appropriate stock powers or instruments of transfer duly
executed in blank) and the filing of financing statements or other registrations
of pledge with the Secretary of State (or equivalent governmental official or
personal property registry) of the jurisdiction in which such Pledgor is
organized, will perfect, and, except with respect to any Pledged Interests
subject to a Permitted Lien, establish the first priority of, the security
interest granted hereunder in such Pledged Interests in favor of the
Administrative Agent for the benefit of the Secured Parties, securing the
payment of the Secured Obligations, assuming, in the case of the Pledged
Interests which constitute certificated “securities” under the UCC (including,
for the purposes of this Section, the Uniform Commercial Code of any other
applicable jurisdiction), continuous and uninterrupted possession by or on
behalf of the Administrative Agent. The Pledgor will, at its own cost and
expense, appear in and defend any action, suit or proceeding which purports to
affect the Secured Parties’ right, title and security interest in and to the
Collateral.

(f) Except as otherwise expressly permitted hereunder or pursuant to a
Disposition permitted under the Credit Agreement, none of the Pledged Interests
(nor any interest therein or thereto) shall be sold, transferred or assigned
without the Administrative Agent’s prior written consent.

(g) It shall at all times cause the Pledged Interests of such Pledgor that
constitute “securities” (or as to which the issuer elects to have treated as
“securities”) under the UCC to be represented by the certificates now and
hereafter delivered to the Administrative Agent in accordance with Sections 2, 3
and 22 hereof and it shall cause each of the Pledged Subsidiaries as to which it
is the Pledgor not to issue any Equity Interests, or securities convertible
into, or exchangeable or exercisable for, Equity Interests, at any time during
the term of this Pledge Agreement unless the Pledged Interests of such Pledge
Subsidiary are issued solely to either (y) such Pledgor who shall immediately
comply with Sections 3 and 22 hereof with respect to such property or (z) the
Borrower or another Pledgor who shall immediately pledge such additional Equity
Interests to the Administrative Agent for the benefit of the Secured Parties
pursuant to Section 22 or 24 hereof, as applicable, on substantially identical
terms as are contained herein and deliver or cause to be delivered the
appropriate documents described in Section 3(c) hereof to the Administrative
Agent and take such further actions as the Administrative Agent may deem
necessary in order to perfect a first priority security interest in such Equity
Interests.

(h) The exact legal name and address, type of Person, jurisdiction of formation,
jurisdiction of formation identification number (if any), and location of the
chief executive office of such Pledgor are as specified on Schedule II attached
hereto. No Pledgor shall change its name, jurisdiction of formation (whether by
reincorporation, merger or otherwise), or the location of its chief executive
office, except upon giving not less than thirty (30) days’ prior written notice
to the Administrative Agent and taking or causing to be taken all such action at
such Pledgor’s expense as may be reasonably requested by the Administrative
Agent to perfect or maintain the perfection of the Lien of the Administrative
Agent in the Collateral.

 

H-6

Form of Pledge Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

4. Preservation and Protection of Collateral.

(a) The Administrative Agent shall be under no duty or liability with respect to
the collection, protection or preservation of the Collateral, or otherwise,
beyond the use of reasonable care in the custody and preservation thereof while
in its possession.

(b) Each Pledgor agrees to pay and discharge when due and payable (a) all
material tax liabilities, assessments and governmental charges or levies upon it
or the Collateral in which it has an interest, unless being contested in good
faith by appropriate proceedings diligently conducted and against which adequate
reserves have been established in accordance with GAAP by such Pledgor and
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
Collateral (other than inchoate Liens permitted under Section 7.01 of the Credit
Agreement) in each case, where a failure to so pay and discharge could not
reasonably be expected to have a Material Adverse Effect. Upon the failure of
any Pledgor to so pay, discharge or contest such tax liabilities, assessments,
governmental charges, levies or claims, or upon the failure of any Pledgor to
pay any amount pursuant to Section 2(c), the Administrative Agent at its option
may pay or contest any of them (the Administrative Agent having the sole right
to determine the legality or validity and the amount necessary to discharge such
tax liabilities, assessments, governmental charges, levies or claims) but shall
not have any obligation to make any such payment or contest. All sums so
disbursed by the Administrative Agent, including Attorneys’ Costs, court costs,
expenses and other charges related thereto, shall be payable within ten
(10) Business Days after demand therefor by the applicable Pledgor to the
Administrative Agent and shall be additional Secured Obligations secured by the
Collateral, and any amounts not so paid (in addition to other rights and
remedies resulting from such nonpayment) shall bear interest from the date of
demand until paid in full at the Default Rate, to the extent permitted by
applicable Law.

(c) Each Pledgor hereby (i) irrevocably authorizes the Administrative Agent to
file (with, or to the extent permitted by applicable law, without the signature
of the Pledgor appearing thereon) financing statements (including amendments
thereto and continuations and copies thereof) showing such Pledgor as “debtor”
at such time or times and in all filing offices as the Administrative Agent may
from time to time determine to be necessary or advisable to perfect or protect
the rights of the Administrative Agent and the Secured Parties hereunder, or
otherwise to give effect to the transactions herein contemplated, and
(ii) irrevocably ratifies and acknowledges all such actions taken by or on
behalf of the Administrative Agent prior to the Applicable Date.

5. Default. Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent is given full power and authority, then or at
any time thereafter, to sell, assign, deliver or collect the whole or any part
of the Collateral, or any substitute therefor or any addition thereto, in one or
more sales, with or without any previous demands or demand of performance or, to
the extent permitted by law, notice or advertisement, in such order as the
Administrative Agent may elect; and any such sale may be made either at

 

H-7

Form of Pledge Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

public or private sale at the Administrative Agent’s place of business or
elsewhere, either for cash or upon credit or for future delivery, at such price
or prices as the Administrative Agent may reasonably deem fair; and the
Administrative Agent or any other Secured Party may be the purchaser of any or
all Collateral so sold and hold the same thereafter in its own right free from
any claim of any Pledgor or right of redemption. Demands of performance,
advertisements and presence of property and sale and notice of sale are hereby
waived to the extent permissible by law. Any sale hereunder may be conducted by
an auctioneer or any officer or agent of the Administrative Agent. Each Pledgor
recognizes that the Administrative Agent may be unable to effect a public sale
of the Collateral by reason of certain prohibitions contained in the Securities
Act of 1933, as amended (the “Securities Act”), and applicable state law, and
may be otherwise delayed or adversely affected in effecting any sale by reason
of present or future restrictions thereon imposed by governmental authorities,
and that as a consequence of such prohibitions and restrictions the
Administrative Agent may be compelled (i) to resort to one or more private sales
to a restricted group of purchasers who will be obliged to agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof, or (ii) to seek regulatory
approval of any proposed sale or sales, or (iii) to limit the amount of
Collateral sold to any Person or group. Each Pledgor agrees and acknowledges
that private sales so made may be at prices and upon terms less favorable to
such Pledgor than if such Collateral was sold either at public sales or at
private sales not subject to other regulatory restrictions, and that the
Administrative Agent has no obligation to delay the sale of any of the
Collateral for the period of time necessary to permit the Pledged Subsidiary to
register or otherwise qualify the Collateral, even if such Pledged Subsidiary
would agree to register or otherwise qualify such Collateral for public sale
under the Securities Act or applicable state law. Each Pledgor further agrees,
to the extent permitted by applicable law, that the use of private sales made
under the foregoing circumstances to dispose of the Collateral shall be deemed
to be dispositions in a commercially reasonable manner. Each Pledgor hereby
acknowledges that a ready market may not exist for the Pledged Interests if they
are not traded on a national securities exchange or quoted on an automated
quotation system and agrees and acknowledges that in such event the Pledged
Interests may be sold for an amount less than a pro rata share of the fair
market value of the Pledged Subsidiary’s assets minus its liabilities. In
addition to the foregoing, the Secured Parties may exercise such other rights
and remedies as may be available under the Loan Documents, at law (including
without limitation the UCC) or in equity.

6. Proceeds of Sale. The net cash proceeds resulting from the collection,
liquidation, sale, or other disposition of the Collateral shall be applied first
to the expenses (including all Attorneys’ Costs) of retaking, holding, storing,
processing and preparing for sale, selling, collecting, liquidating and the
like, and then to the satisfaction of all Secured Obligations in accordance with
the terms of Section 8.03 of the Credit Agreement. Subject to the limitations
contained in the definition of “Secured Obligations” in this Pledge Agreement,
each Pledgor shall be liable to the Administrative Agent, for the benefit of the
Secured Parties, and shall pay to the Administrative Agent, for the benefit of
the Secured Parties, on demand any deficiency which may remain after such sale,
disposition, collection or liquidation of the Collateral.

7. Presentments, Demands and Notices. To the extent permitted by applicable Law,
the Administrative Agent shall not be under any duty or obligation whatsoever to
make or give any presentments, demands for performances, notices of
nonperformance, protests, notice of protest or notice of dishonor in connection
with any obligations or evidences of indebtedness held hereby as Collateral, or
in connection with any obligations or evidences of indebtedness which constitute
in whole or in part the Secured Obligations secured hereunder.

 

H-8

Form of Pledge Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

8. Attorney-in-Fact. Each Pledgor hereby appoints the Administrative Agent as
the Pledgor’s attorney-in-fact for the purposes of carrying out the provisions
of this Pledge Agreement and taking any action and executing any instrument
which the Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof, which appointment is irrevocable and coupled with an interest;
provided, that the Administrative Agent shall have and may exercise rights under
this power of attorney only upon the occurrence and during the continuance of a
Default or an Event of Default. Without limiting the generality of the
foregoing, upon the occurrence and during the continuance of a Default or an
Event of Default, the Administrative Agent shall have the right and power to
receive, endorse and collect all checks and other orders for the payment of
money made payable to any Pledgor representing any dividend, interest payment,
principal payment or other distribution payable or distributable in respect to
the Collateral or any part thereof and to give full discharge for the same.

9. Reinstatement. The granting of a security interest in the Collateral and the
other provisions hereof shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by any Secured Party or is repaid by any
Secured Party in whole or in part in good faith settlement of a pending or
threatened avoidance claim, whether upon the insolvency, bankruptcy or
reorganization of any Pledgor or any other Loan Party or otherwise, all as
though such payment had not been made. The provisions of this Section 9 shall
survive repayment of all of the Secured Obligations and the termination or
expiration of this Pledge Agreement in any manner, including but not limited to
termination upon occurrence of the Facility Termination Date.

10. Waiver by the Pledgors. Each Pledgor waives to the extent permitted by
applicable law (a) any right to require any Secured Party or any other obligee
of the Secured Obligations to (i) proceed against any Person or entity,
including without limitation any Loan Party, (ii) proceed against or exhaust any
Collateral or other collateral for the Secured Obligations, or (iii) pursue any
other remedy in its power, (b) any defense arising by reason of any disability
or other defense of any other Person, or by reason of the cessation from any
cause whatsoever of the liability of any other Person or entity, (c) any right
of subrogation, (d) any right to enforce any remedy which any Secured Party or
any other obligee of the Secured Obligations now has or may hereafter have
against any other Person and any benefit of and any right to participate in any
collateral or security whatsoever now or hereafter held by the Administrative
Agent for the benefit of the Secured Parties. Each Pledgor authorizes each
Secured Party and each other obligee of the Secured Obligations without notice
(except notice required by applicable law) or demand and without affecting its
liability hereunder or under the Loan Documents from time to time to: (x) take
and hold security, other than the Collateral herein described, for the payment
of such Secured Obligations or any part thereof, and exchange, enforce, waive
and release the Collateral herein described or any part thereof or any such
other security; and (y) apply such Collateral or other security and direct the
order or manner of sale thereof as such Secured Party or obligee in its
discretion may determine.

 

H-9

Form of Pledge Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

The Administrative Agent may at any time deliver (without representation,
recourse or warranty) the Collateral or any part thereof to a Pledgor and the
receipt thereof by such Pledgor shall be a complete and full acquittance for the
Collateral so delivered, and the Administrative Agent shall thereafter be
discharged from any liability or responsibility therefor.

11. Dividends and Voting Rights.

(a) All dividends and other distributions with respect to any of the Pledged
Interests shall be subject to the pledge hereunder, provided, however, that cash
dividends paid to a Pledgor as record owner of the Pledged Interests, to the
extent permitted by the Credit Agreement to be declared and paid, may be
retained by such Pledgor unless and until an Event of Default shall have
occurred and be continuing and written notice shall have been given by the
Administrative Agent terminating or suspending such rights, free from any Liens
hereunder.

(b) Unless and until an Event of Default shall have occurred and be continuing
and written notice shall have been given by the Administrative Agent, the
registration of the Collateral in the name of a Pledgor as record and beneficial
owner shall not be changed and such Pledgor shall be entitled to exercise all
voting and other rights and powers pertaining to the Collateral for all purposes
not inconsistent with the terms of the Loan Documents.

(c) Upon the occurrence and during the continuance of any Event of Default, all
rights of the Pledgors to receive and retain cash dividends and other cash
distributions upon the Collateral pursuant to subsection (a) above shall cease
and shall thereupon be vested in the Administrative Agent for the benefit of the
Secured Parties, and each Pledgor shall promptly deliver, or shall cause to be
promptly delivered, all such cash dividends and other distributions which are
received by such Pledgor with respect to the Pledged Interests to the
Administrative Agent (together, if the Administrative Agent shall request, with
the documents described in Sections 2(c) and 3(c) hereof or other negotiable
documents or instruments so distributed) to be held by it hereunder or, at the
option of the Administrative Agent, to be applied to the Secured Obligations.
Pending delivery to the Administrative Agent of such property, each Pledgor
shall keep such property segregated from its other property and shall be deemed
to hold the same in trust for the benefit of the Secured Parties.

(d) Upon the occurrence and during the continuance of any Event of Default, at
the option of and upon notice thereof from the Administrative Agent, all rights
of each of the Pledgors to exercise the voting or consensual rights and powers
which it is authorized to exercise pursuant to subsection (b) above shall cease
and the Administrative Agent may thereupon (but shall not be obligated to), at
its request, cause such Collateral to be registered in the name of the
Administrative Agent or its nominee or agent for the benefit of the Secured
Parties and/or exercise such voting or consensual rights and powers as appertain
to ownership of such Collateral, and to that end each Pledgor hereby appoints
the Administrative Agent as its proxy, with full power of substitution, to vote
and exercise all other rights as a shareholder with respect to such Pledged
Interests hereunder upon the occurrence and during the continuance of any Event
of Default, which proxy is coupled with an interest and is irrevocable until the
Facility Termination Date, and each Pledgor hereby agrees to provide such
further proxies as the Administrative Agent may request; provided, however, that
the Administrative Agent in its discretion may from time to time refrain from
exercising, and shall not be obligated to exercise, any such voting or
consensual rights or such proxy.

 

H-10

Form of Pledge Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

12. Continued Powers. Until the Facility Termination Date shall have occurred,
the power of sale and other rights, powers and remedies granted to the
Administrative Agent for the benefit of the Secured Parties hereunder shall
continue to exist and may be exercised by the Administrative Agent at any time
and from time to time irrespective of the fact that any of the Secured
Obligations or any part thereof may have become barred by any statute of
limitations or that any part of the liability of any Pledgor may have ceased.

13. Other Rights. The rights, powers and remedies given to the Administrative
Agent for the benefit of the Secured Parties by this Pledge Agreement shall be
in addition to all rights, powers and remedies given to the Administrative Agent
or any Secured Party under any Loan Document or by virtue of any statute or rule
of law. Any forbearance or failure or delay by the Administrative Agent in
exercising any right, power or remedy hereunder shall not be deemed to be a
waiver of such right, power or remedy, and any single or partial exercise of any
right, power or remedy hereunder shall not preclude the further exercise
thereof; and every right, power and remedy of the Secured Parties shall continue
in full force and effect until such right, power or remedy is specifically
waived or terminated in accordance with the terms of the Credit Agreement or
this Pledge Agreement.

14. Anti-Marshaling Provisions. The right is hereby given by each Pledgor to the
Administrative Agent, for the benefit of the Secured Parties, to make releases
(whether in whole or in part) of all or any part of the Collateral agreeable to
the Administrative Agent without notice to, or the consent, approval or
agreement of other parties and interests, including junior lienors, which
releases shall not impair in any manner the validity of or priority of the Liens
and security interests in the remaining Collateral conferred hereunder, nor
release any Pledgor from personal liability for the Secured Obligations.
Notwithstanding the existence of any other security interest in the Collateral
held by the Administrative Agent, for the benefit of the Secured Parties, the
Administrative Agent shall have the right to determine the order in which any or
all of the Collateral shall be subjected to the remedies provided in this Pledge
Agreement. Each Pledgor hereby waives any and all right to require the
marshaling of assets in connection with the exercise of any of the remedies
permitted by applicable law or provided herein or in any Loan Document.

15. Entire Agreement. This Pledge Agreement, each Pledge Agreement Supplement
and each Pledge Joinder Agreement, together with the Credit Agreement and other
Loan Documents, constitute and express the entire understanding between the
parties hereto with respect to the subject matter hereof, and supersede all
prior negotiations, agreements and understandings, inducements, commitments or
conditions, express or implied, oral or written, except as herein contained. The
express terms hereof, of the Pledge Agreement Supplements and of the Pledge
Joinder Agreements control and supersede any course of performance or usage of
the trade inconsistent with any of the terms hereof and thereof. None of this
Pledge Agreement, any Pledge Agreement Supplement and any Pledge Joinder
Agreement nor any portion or provision hereof or thereof may be changed,
altered, modified, supplemented, discharged, canceled, terminated, or amended
orally or in any manner other than as provided in the Credit Agreement.

 

H-11

Form of Pledge Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

16. Further Assurances. Each Pledgor agrees at its own expense to do such
further acts and things, and to execute and deliver, and cause to be executed
and delivered as may be necessary or advisable to give effect thereto, such
additional conveyances, assignments, financing statements, control agreements,
documents, certificates, stock powers, agreements and instruments, as the
Administrative Agent may at any time reasonably request in connection with the
administration or enforcement of this Pledge Agreement or any Pledge Joinder
Agreement or related to the Collateral or any part thereof or in order better to
assure and confirm unto the Administrative Agent its rights, powers and remedies
for the benefit of the Secured Parties granted hereunder or thereunder. Each
Pledgor hereby consents and agrees that the Pledged Subsidiaries and all other
Persons, shall be entitled to accept the provisions hereof and of the Pledge
Joinder Agreements as conclusive evidence of the right of the Administrative
Agent, on behalf of the Secured Parties, to exercise its rights, privileges, and
remedies hereunder and thereunder with respect to the Collateral,
notwithstanding any other notice or direction to the contrary heretofore or
hereafter given by any Pledgor or any other Person to any of such Pledged
Subsidiaries or other Persons.

17. Binding Agreement; Assignment. This Pledge Agreement and each Pledge Joinder
Agreement, and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto, and to their
respective successors and assigns, except that no Pledgor shall be permitted to
assign this Pledge Agreement, any Pledge Joinder Agreement or any interest
herein or therein, except as permitted by the Credit Agreement. Without limiting
the generality of the foregoing sentence of this Section 17, any Lender may
assign to one or more Persons, or grant to one or more Persons participations in
or to, all or any part of its rights and obligations under the Credit Agreement
(to the extent permitted by the Credit Agreement); and to the extent of any such
assignment or participation such other Person shall, to the fullest extent
permitted by law, thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, subject however, to the
provisions of the Credit Agreement, including Article IX thereof (concerning the
Administrative Agent) and Section 10.06 thereof (concerning assignments and
participations). All references herein to the Administrative Agent and to the
Secured Parties shall include any successor thereof or permitted assignee, and
any other obligees from time to time of the Secured Obligations.

18. Secured Cash Management Agreements and Secured Hedge Agreements. No Secured
Party (other than the Administrative Agent) that obtains the benefit of this
Pledge Agreement shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Pledge Agreement to the contrary, the Administrative Agent shall only be
required to verify the payment of, or that other satisfactory arrangement have
been made with respect to, the Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements to the extent the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as it may request, from the applicable

 

H-12

Form of Pledge Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

Cash Management Bank or Hedge Bank, as the case may be. Each Secured Party not a
party to the Credit Agreement that obtains the benefit of this Pledge Agreement
shall be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of the Credit Agreement, and that
with respect to the actions and omissions of the Administrative Agent hereunder
or otherwise relating hereto that do or may affect such Secured Party, the
Administrative Agent and each of its Related Parties shall be entitled to all
the rights, benefits and immunities conferred under Article IX of the Credit
Agreement.

19. Severability. If any provision of this Pledge Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Pledge Agreement shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

20. Counterparts. This Pledge Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Pledge Agreement
to produce or account for more than one such counterpart executed by the Pledgor
against whom enforcement is sought. Without limiting the foregoing provisions of
this Section 20, the provisions of Section 10.10 of the Credit Agreement shall
be applicable to this Pledge Agreement.

21. Termination. Subject to the provisions of Section 9, this Pledge Agreement
and each Pledge Joinder Agreement, and all obligations of the Pledgors hereunder
(excluding those obligations and liabilities that expressly survive such
termination) shall terminate without delivery of any instrument or performance
of any act by any party on the Facility Termination Date. Upon such termination
of this Pledge Agreement, the Administrative Agent shall, at the sole expense of
the Pledgors, promptly deliver to the Pledgors the certificates evidencing its
shares of Pledged Interests, together with any related stock powers (and any
other property received as a dividend or distribution or otherwise in respect of
such Pledged Interests or other Collateral to the extent then held by the
Administrative Agent or any Secured Party), together with any cash then
constituting the Collateral not then sold or otherwise disposed of in accordance
with the provisions hereof, and take such further actions at the request of the
Pledgors as may be necessary to effect the same.

22. Additional Interests. If any Pledgor shall at any time acquire or hold any
additional Pledged Interests, including any Pledged Interests issued by any
Subsidiary not listed on Schedule I hereto which are required to be subject to a
Lien pursuant to the Pledge Agreement by the terms hereof or of any provision of
the Credit Agreement (any such shares being referred to herein as the
“Additional Interests”), such Pledgor shall deliver to the Administrative Agent
for the benefit of the Secured Parties (i) a Pledge Agreement Supplement in the
form of Exhibit A hereto with respect to such Additional Interests duly
completed and executed by such Pledgor and (iii) any other document required in
connection with such Additional Interests as described in Section 3(c). Each
Pledgor shall comply with the requirements of this Section 22 concurrently with
the acquisition of any such Additional Interests or, in the case of Additional
Interests to

 

H-13

Form of Pledge Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

which Section 6.15 of the Credit Agreement applies, within the time period
specified in such Section or elsewhere in the Credit Agreement with respect to
such Additional Interests; provided, however, that the failure to comply with
the provisions of this Section 22 shall not impair the Lien on Additional
Interests conferred hereunder.

23. Notices. Any notice required or permitted hereunder shall be given (a) with
respect to the Borrower, at the address of the Borrower indicated in Schedule
10.02 of the Credit Agreement, (b) with respect to each Subsidiary which is a
Pledgor hereunder, at the address then in effect for the giving of notices to
such Subsidiary under the Guaranty to which it is a party, and (c) with respect
to the Administrative Agent or a Lender, at the Administrative Agent’s address
indicated in Schedule 10.02 of the Credit Agreement. All such addresses may be
modified, and all such notices shall be given and shall be effective, as
provided in Section 10.02 of the Credit Agreement for the giving and
effectiveness of notices and modifications of addresses thereunder.

24. Joinder. Each Person who shall at any time execute and deliver to the
Administrative Agent a Pledge Joinder Agreement substantially in the form
attached as Exhibit B hereto shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Pledgor and
shall have thereupon pursuant to Section 2 hereof granted a security interest in
and collaterally assigned and pledged to the Administrative Agent for the
benefit of the Secured Parties all Pledged Interests which it has at its
Applicable Date or thereafter acquires any interest or right, and all references
herein and in the other Loan Documents to the Pledgors or to the parties to this
Pledge Agreement shall be deemed to include such Person as a Pledgor hereunder.
Each Pledge Joinder Agreement shall be accompanied by the Supplemental Schedules
referred to therein, appropriately completed with information relating to the
Pledgor executing such Pledge Joinder Agreement and its property. Each of the
applicable Schedules attached hereto shall be deemed amended and supplemented
without further action by such information reflected on the Supplemental
Schedules.

25. Rules of Interpretation. The rules of interpretation contained in
Section 1.02 of the Credit Agreement shall be applicable to this Pledge
Agreement and each Pledge Joinder Agreement and are hereby incorporated by
reference. All representations and warranties contained herein shall survive the
delivery of documents and any Credit Extensions referred to herein or secured
hereby.

26. Governing Law; Jurisdictions; Etc.

(a) GOVERNING LAW. THIS PLEDGE AGREEMENT, EACH PLEDGE JOINDER AGREEMENT AND EACH
PLEDGE AGREEMENT SUPPLEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS PLEDGE AGREEMENT, ANY PLEDGE JOINDER AGREEMENT OR ANY PLEDGE
AGREEMENT SUPPLEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATION LAW OF THE
STATE OF NEW YORK.

 

H-14

Form of Pledge Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(b) SUBMISSION TO JURSDICTION. EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS PLEDGE AGREEMENT, ANY
PLEDGE JOINDER AGREEMENT OR ANY PLEDGE AGREEMENT SUPPLEMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS PLEDGE AGREEMENT, IN ANY PLEDGE JOINDER AGREEMENT OR IN ANY
PLEDGE AGREEMENT SUPPLEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE
AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS PLEDGE AGREEMENT, ANY PLEDGE JOINDER AGREEMENT OR
ANY PLEDGE AGREEMENT SUPPLEMENT AGAINST ANY PLEDGOR OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS PLEDGE AGREEMENT OR ANY PLEDGE JOINDER AGREEMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

H-15

Form of Pledge Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 23. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

27. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS PLEDGE AGREEMENT OR ANY PLEDGE JOINDER AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS PLEDGE AGREEMENT OR ANY PLEDGE JOINDER AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

[Signature pages follow.]

 

H-16

Form of Pledge Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

IN WITNESS WHEREOF, the parties have duly executed this Pledge Agreement on the
day and year first written above.

 

PLEDGOR:

 

VARIAN MEDICAL SYSTEMS, INC.

By:     Name:   Franco N. Palomba Title:  

Corporate Senior Vice President,

Finance and Treasurer

 

H-17

Form of Pledge Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

 

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A., as Administrative Agent

By:     Name:   Dora A. Brown Title:   Vice President

 

H-18

Form of Pledge Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

SCHEDULE I

 

Name of
Pledgor    Name,
Jurisdiction of
Formation and
Type of  Entity
of Pledged
Subsidiary    Class or Type
of Pledged
Interest    Total Amount
of Class or
Type of
Pledged
Interests
Authorized    Total Amount
of Class or
Type
Outstanding    Total Amount
Pledged    Certificate
Number (if
applicable)   

Par Value

(if applicable)

   Name of
Transfer Agent
(if any)                   Varian Medical Systems, Inc.   

Varian Medical Systems
Nederland Holdings BV


 

Houton, Netherlands


 

Private company with limited liability

   Shares    90,000 shares    18,000 shares    11,700 shares    N/A    EUR 100
   N/A                                                                          
                                                                                
                                                                               
    

 

H-19

Form of Pledge Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

SCHEDULE II

 

Name and Address of Pledgor    Type of Person   

Jurisdiction of Formation

of Pledgor

  

Jurisdiction of Formation

Identification Number

  

Address of Chief

Executive Office

         

Varian Medical Systems, Inc.

3100 Hansen Way

Palo Alto, CA 94304

   Corporation    Delaware, USA    DE Corp # 0820557   

3100 Hansen Way

Palo Alto, CA 94304

                                                                                
                                                                                
                                                             

 

H-20

Form of Pledge Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

EXHIBIT A

PLEDGE AGREEMENT SUPPLEMENT

THIS PLEDGE AGREEMENT SUPPLEMENT dated as of _____________, 20__ (this “Pledge
Agreement Supplement”), is made by _______________________________, a
________________ (the “Pledgor”), in favor of BANK OF AMERICA, N.A., in its
capacity as Administrative Agent (the “Administrative Agent”) for the Secured
Parties (as defined in the Credit Agreement referenced below; all capitalized
terms used but not defined herein shall have the meanings given to such terms in
such Credit Agreement).

RECITALS:

A. Varian Medical Systems, Inc., a Delaware corporation (the “Borrower”), the
Lenders party thereto and the Administrative Agent are party to a Credit
Agreement dated as of April 27, 2012 (as in effect on the date hereof, the
“Credit Agreement”)

B. The Pledgor is party to that certain Pledge Agreement dated as of April 27,
2012 (as in effect on the date hereof, the “Pledge Agreement”), among Varian
Medical Systems, Inc., a Delaware corporation (the “Borrower”), certain of its
Subsidiaries and the Administrative Agent.

C. The Pledgor has acquired rights in the Pledged Interests listed on Annex A to
this Pledge Agreement Supplement (the “Additional Interests”) and desires to
pledge, and evidence its prior pledge, to the Administrative Agent for the
benefit of the Secured Parties all of the Additional Interests in accordance
with the terms of the Credit Agreement and the Pledge Agreement.

In order to induce the Secured Parties to from time to time to extend credit
under the Credit Agreement, Secured Cash Management Agreements and Secured Hedge
Agreements, the Pledgor hereby agrees as follows:

1. Affirmations. The Pledgor hereby reaffirms and acknowledges the pledge and
collateral assignment to, and the grant of security interest in, the Additional
Interests contained in the Pledge Agreement and pledges and collaterally assigns
to the Administrative Agent for the benefit of the Secured Parties, and grants
to the Administrative Agent for the benefit of the Secured Parties a security
interest in all of the Pledgor’s right, title and interest in and to the
Additional Interests and all of the following:

 

H-21

Form of Pledge Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

(a) all money, securities, security entitlements and other investment property,
dividends, rights, general intangibles and other property at any time and from
time to time (x) declared or distributed in respect of or in exchange for or on
conversion of any or all of the Additional Interests or (y) by its or their
terms exchangeable or exercisable for or convertible into any Additional
Interest or other Pledged Interest;

(b) all other property of whatever character or description, including money,
securities, security entitlements and other investment property, and general
intangibles hereafter, in each case delivered to the Administrative Agent in
substitution for or as an addition to any of the foregoing;

(c) any proceeds thereof and all certificates and instruments representing or
evidencing any of the foregoing or any proceeds thereof; and

(d) all proceeds of any of the foregoing.

The Pledgor hereby acknowledges, agrees and confirms by its execution of this
Pledge Agreement Supplement that the Additional Interests constitute “Pledged
Interests” under and are subject to the Pledge Agreement, and the items of
property referred to in clauses (a) through (d) above (the “Additional
Collateral”) shall collectively constitute “Collateral” under and are subject to
the Pledge Agreement, including without limitation the limitations contained in
Section 2(a) of the Pledge Agreement. Each of the representations and warranties
with respect to Pledged Interests and Collateral contained in the Pledge
Agreement is hereby made by the Pledgor with respect to the Additional Interests
and the Additional Collateral, respectively, as of the date hereof. The Pledgor
further represents and warrants that Annex A attached to this Pledge Agreement
Supplement contains a true, correct and complete description of the Additional
Interests, and that all other documents required to be furnished to the
Administrative Agent pursuant to Section 3(c) of the Pledge Agreement in
connection with the Additional Collateral have been delivered or are being
delivered simultaneously herewith to the Administrative Agent. The Pledgor
further acknowledges that Schedule I to the Pledge Agreement shall be deemed, as
to it, to be supplemented as of the date hereof to include the Additional
Interests as described on Annex A to this Pledge Agreement Supplement.

2. Counterparts. This Pledge Agreement Supplement may be executed in any number
of counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Pledge Agreement
Supplement to produce or account for more than one such counterpart executed by
the Pledgor. Without limiting the foregoing provisions of this Section 2, the
provisions of Section 10.10 of the Credit Agreement shall be applicable to this
Pledge Agreement Supplement.

3. Governing Law; Jurisdiction; Waiver of Jury Trial; Etc. The provisions of
Section 26 and 27 of the Pledge Agreement are hereby incorporated by reference
as if fully set forth herein.

IN WITNESS WHEREOF, the Pledgor has caused this Supplement to be duly executed
by its authorized officer as of the day and year first above written.

 

H-22

Form of Pledge Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

PLEDGOR:

________________________________________

By:_____________________________________

Name:___________________________________

Title:____________________________________

 

H-23

Form of Pledge Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

ANNEX A

(to Pledge Agreement Supplement of __________ dated __________)

SCHEDULE I

Additional Interests

 

Name of
Pledgor   Name, Jurisdiction of    
Formation and  Type of    
Entity of Pledged    
Subsidiary       Class or Type
of Pledged
Interest   Total Amount
of Class or
Type of
Pledged
Interests
Authorized   Total Amount
of Class or
Type
Outstanding   Total Amount
Pledged  

Certificate
Number

(if applicable)

 

Par Value

(if applicable)

 

Name of
Transfer Agent

(if any)

                                                                               
                                                         

Delivered Pursuant to Pledge Agreement Supplement of:
__________________________________

Applicable Date: __________, 20__

 

H-24

Form of Pledge Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

EXHIBIT B

PLEDGE JOINDER AGREEMENT

THIS PLEDGE JOINDER AGREEMENT dated as of _____________, 20__ (this “Pledge
Joinder Agreement”), is made by _______________________________, a
________________ (the “Joining Pledgor”), in favor of BANK OF AMERICA, N.A., in
its capacity as Administrative Agent (the “Administrative Agent”) for the
Secured Parties (as defined in the Credit Agreement referenced below; all
capitalized terms used but not defined herein shall have the meanings given to
such terms in such Credit Agreement).

RECITALS:

A. Varian Medical Systems, Inc., a Delaware corporation (the “Borrower”), the
Lenders party thereto and the Administrative Agent are party to a Credit
Agreement dated as of April 27, 2012 (as in effect on the date hereof, the
“Credit Agreement”).

B. The Borrower, certain of its Subsidiaries and the Administrative Agent, are
party to a Pledge Agreement dated as of April 27, 2012 (as in effect on the date
hereof, the “Pledge Agreement”).

C. The Joining Pledgor is a Subsidiary of the Borrower and is required by the
terms of the Credit Agreement to be joined as a party to the Pledge Agreement as
a Pledgor.

D. The Joining Pledgor will materially benefit directly and indirectly from the
making and maintenance of the extensions of credit made from time to time under
the Credit Agreement, Secured Cash Management Agreements and Secured Hedge
Agreements.

In order to induce the Secured Parties to from time to time to extend credit
under the Credit Agreement, Secured Cash Management Agreements and Secured Hedge
Agreements, the Joining Pledgor hereby agrees as follows:

1. Joinder. The Subsidiary hereby irrevocably, absolutely and unconditionally
becomes a party to the Pledge Agreement as a Pledgor and bound by all the terms,
conditions, obligations, liabilities and undertakings to which a Pledgor is
subject thereunder, including without limitation the grant pursuant to Section 2
of the Pledge Agreement of a security interest to the Administrative Agent for
the benefit of the Secured Parties in, and collateral assignment and pledge to
the Administrative Agent for the benefit of the Secured Parties of, all of such
Pledgor’s right, title and interest in and to the Pledged Interests and other
property constituting Collateral of such Pledgor or in which such Pledgor has or
may have or acquire an interest or right therein, whether now owned or existing
or hereafter created, acquired or arising and wheresoever located, as collateral
security for the payment and performance by such Pledgor of its now or hereafter
existing Secured Obligations, all with the same force and effect as if the
Joining Pledgor were a signatory to the Pledge Agreement.

 

H-25

Form of Pledge Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

2. Affirmations. The Joining Pledgor hereby acknowledges and affirms as of the
date hereof with respect to itself, its properties and its affairs each of the
waivers, representations, warranties, acknowledgements and certifications
applicable to a Pledgor contained in the Pledge Agreement.

3. Supplemental Schedules. Attached to this Pledge Joinder Agreement are duly
completed schedules (the “Supplemental Schedules”) supplementing as thereon
indicated the respective Schedules to the Pledge Agreement. The Joining Pledgor
represents and warrants that the information contained on each of the
Supplemental Schedules with respect to such Joining Pledgor and its properties
and affairs is true, complete and accurate as of its Applicable Date.

4. Severability. If any provision of this Pledge Joinder Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Pledge Joinder Agreement shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

5. Counterparts. This Pledge Joinder Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Pledge Joinder
Agreement to produce or account for more than one such counterpart executed by
the Joining Pledgor. Delivery of an executed counterpart of a signature page of
this Pledge Joinder Agreement by facsimile or electronic transmission (including
.pdf file) shall be effective as delivery of a manually executed counterpart
hereof.

6. Delivery. The Joining Pledgor hereby irrevocably waives notice of acceptance
of this Pledge Joinder Agreement and acknowledges that the Secured Obligations
are and shall be deemed to be incurred, and credit extensions under the Loan
Documents, Secured Cash Management Agreements and Secured Hedge Agreements made
and maintained, in reliance on this Pledge Joinder Agreement and the Pledgor’s
joinder as a party to the Pledge Agreement as herein provided.

7. Governing Law; Jurisdiction; Waiver of Jury Trial; Etc. The provisions of
Section 26 and 27 of the Pledge Agreement are hereby incorporated by reference
as if fully set forth herein.

[Signature page follows.]

 

H-26

Form of Pledge Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

IN WITNESS WHEREOF, the Joining Pledgor has duly executed and delivered this
Pledge Joinder Agreement as of the day and year first written above.

JOINING PLEDGOR:

________________________________________

By:_____________________________________

Name:___________________________________

Title:____________________________________

 

H-27

Form of Pledge Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

SUPPLEMENTAL

SCHEDULE I

Additional Interests

 

Name of
Pledgor   Name, Jurisdiction of    
Formation and  Type of    
Entity of Pledged    
Subsidiary       Class or Type
of Pledged
Interest   Total Amount
of Class or
Type of
Pledged
Interests
Authorized   Total Amount
of Class or
Type
Outstanding   Total Amount
Pledged  

Certificate
Number

(if applicable)

 

Par Value

(if applicable)

 

Name of
Transfer Agent

(if any)

                                                                               
                                                         

Delivered Pursuant to Pledge Joinder Agreement of:
__________________________________

Applicable Date: __________, 20__

 

H-28

Form of Pledge Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

SUPPLEMENTAL

SCHEDULE II

 

Name and Address of Pledgor   Type of Person  

Jurisdiction of Formation

of Pledgor

 

Jurisdiction of Formation

Identification Number

 

Address of Chief

Executive Office

                                                                                
                 

Delivered Pursuant to Pledge Joinder Agreement of:
__________________________________

Applicable Date: __________, 20__

 

H-29

Form of Pledge Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

EXHIBIT I-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Credit Agreement, dated as of April 27,
2012 (as amended, restated, extended, supplemented, increased or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among Varian Medical Systems,
Inc., a Delaware corporation (the “Borrower”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer.

Pursuant to the provisions of Section 3.01(e)(ii)(B)(III) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code and (iv) it is not a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[NAME OF LENDER] By:       Name:       Title:    

Date: ________ __, 20[    ]

 

I-1

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

EXHIBIT I-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Credit Agreement, dated as of April 27,
2012 (as amended, restated, extended, supplemented, increased or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among Varian Medical Systems,
Inc., a Delaware corporation (the “Borrower”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer.

Pursuant to the provisions of Section 3.01(e)(ii)(B)(IV) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:       Name:       Title:    

Date: ________ __, 20[    ]

 

I-2

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

EXHIBIT I-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Credit Agreement, dated as of April 27,
2012 (as amended, restated, extended, supplemented, increased or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among Varian Medical Systems,
Inc., a Delaware corporation (the “Borrower”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer.

Pursuant to the provisions of Section 3.01(e)(ii)(B)(IV) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect such participation, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:       Name:       Title:    

Date: ________ __, 20[    ]

 

I-3

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

EXHIBIT I-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to that certain Credit Agreement, dated as of April 27,
2012 (as amended, restated, extended, supplemented, increased or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among Varian Medical Systems,
Inc., a Delaware corporation (the “Borrower”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer.

Pursuant to the provisions of Section 3.01(e)(ii)(B)(IV) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

I-4-1

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

 

[NAME OF LENDER] By:       Name:       Title:    

Date: ________ __, 20[    ]

 

I-4-2

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

 

EXHIBIT J

FORM OF

SECURED PARTY DESIGNATION NOTICE

 

TO: Bank of America, N.A., as Administrative Agent

 

RE: Credit Agreement, dated as of April 27, 2012 by and among Varian Medical
Systems, Inc., a Delaware corporation (the “Borrower”), the Lenders and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement).

 

DATE: [Date]

 

 

[Name of Cash Management Bank/Hedge Bank] (the “Secured Party”) hereby notifies
you, pursuant to the terms of the Credit Agreement, that the Secured Party meets
the requirements of a [Cash Management Bank] [Hedge Bank] under the terms of the
Credit Agreement and is a [Cash Management Bank] [Hedge Bank] under the Credit
Agreement and the other Loan Documents.

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.

                                                             
                    ,

as a [Cash Management Bank] [Hedge Bank]

By:                                                                            

Name:                                                                       

Title:                                                                         

 

J-1

Form of Secured Party Designation Notice